Exhibit 10.13

LEASE AGREEMENT

DATED AS OF                         

BETWEEN

 

--------------------------------------------------------------------------------

AS LESSOR

AND

 

--------------------------------------------------------------------------------

AS LESSEE



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (hereinafter called “Lease”), made as of the          day
of             , 2006, by and between                                         ,
a                                          (hereinafter called “Lessor”), and
                                                     , a                     
corporation (hereinafter called “Lessee”), provides as follows.

W I T N E S S E T H:

Lessor owns fee title to the Leased Property (as defined below) and desires to
lease to Lessee, and Lessee desires to lease from Lessor, the Leased Property on
the terms set forth herein.

NOW, THEREFORE, Lessor and Lessee, intending to be legally bound, agree that
Lessor, in consideration of the payment of rent by Lessee to Lessor, the
covenants and agreements to be performed by Lessee, and upon the terms and
conditions hereinafter stated, does hereby rent and lease unto Lessee, and
Lessee does hereby rent and lease from Lessor, the Leased Property (as defined
below).

ARTICLE I

Section 1.1. Leased Property.

The Leased Property is comprised of all of Lessor’s right, title and interest in
the following:

(a) a parcel or parcels of land or ground leasehold interest described on
Exhibit A attached hereto and by reference incorporated herein (the “Land”);

(b) all buildings, structures and other improvements of every kind including,
but not limited to, alleyways and connecting tunnels, sidewalks, utility pipes,
conduits and lines (on-site and offsite), parking areas and roadways appurtenant
to such buildings and structures presently situated upon the Land (collectively,
the “Leased Improvements”);

(c) all easements, rights and appurtenances relating to the Land and the Leased
Improvements;

(d) all equipment, machinery, fixtures, and other items of property required for
or incidental to the use of the Leased Improvements as a hotel, including all
components thereof, now and hereafter permanently affixed to or incorporated
into the Leased Improvements, including, without limitation, all furnaces,
boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air and water pollution control, waste
disposal, air-cooling and air-conditioning systems and apparatus, sprinkler
systems and fire and



--------------------------------------------------------------------------------

theft protection equipment, all of which to the greatest extent permitted by law
are hereby deemed by the parties hereto to constitute real estate, together with
all replacements, modifications, alterations and additions thereto
(collectively, the “Fixtures”);

(e) all furniture and furnishings and all other items of personal property
(excluding Inventory and personal property owned by Lessee) located on, and used
in connection with, the operation of the Leased Improvements as a hotel,
together with all replacements, modifications, alterations and additions
thereto;

(f) all existing leases of space within the Leased Property (including any
security deposits or collateral held by Lessor pursuant thereto);

(g) all contracts for the use and occupancy of the guest rooms and/or the
meeting, dining, banquet, and spa and health facilities of the Leased Property;

(h) all service and maintenance contracts, equipment leases, purchase orders and
other contracts pertaining to the ownership, maintenance, operation,
provisioning equipping of the Leased Property, including warranties and
guaranties relating thereto;

(i) all licenses and permits used in or relating to the ownership, occupancy or
operation of any part of the Leased Property; and

(j) the rights of Lessor in any Franchise Agreement with respect to the Leased
Improvements.

For all purposes hereunder, the term “Leased Property” shall mean the specific
parcel or parcels of Land together with all items of property described in
Section 1.1(b) through (j) above relating to said parcel or parcels of land.

THE LEASED PROPERTY IS DEMISED IN ITS PRESENT CONDITION WITHOUT REPRESENTATION
OR WARRANTY (EXPRESSED OR IMPLIED) BY LESSOR AND SUBJECT TO ALL THE RIGHTS OF
PARTIES IN POSSESSION, AND TO THE EXISTING STATE OF TITLE INCLUDING ALL
COVENANTS, CONDITIONS, RESTRICTIONS, EASEMENTS AND OTHER MATTERS OF RECORD
INCLUDING ALL APPLICABLE LEGAL REQUIREMENTS, THE LIEN OF FINANCING INSTRUMENTS,
MORTGAGES, DEEDS OF TRUST AND SECURITY DEEDS, AND INCLUDING OTHER MATTERS WHICH
WOULD BE DISCLOSED BY AN INSPECTION OF THE LEASED PROPERTY OR BY AN ACCURATE
SURVEY THEREOF.

Section 1.2.

The term of the Lease (the “Term”) is set forth on Exhibit B attached hereto.

 

2



--------------------------------------------------------------------------------

ARTICLE II

Section 2.1. Definitions.

For all purposes of this Lease, except as otherwise expressly provided or unless
the context otherwise requires, (a) the terms defined in this Article have the
meanings assigned to them in this Article and include the plural as well as the
singular, (b) all accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles as are at the time applicable, (c) all references in this Lease to
designated “Articles,” “Sections” and other subdivisions are to the designated
Articles, Sections and other subdivisions of this Lease and (d) the words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Lease as a whole and not to any particular Article, Section or other
subdivision.

Section 2.2. Additional Charges.

As defined in Section 3.3.

Section 2.3. Affiliate.

As used in this Lease, the term “Affiliate” of a person shall mean (a) any
person that, directly or indirectly, controls or is controlled by or is under
common control with such person, (b) any other person that owns, beneficially,
directly or indirectly, five percent (5%) or more of the outstanding capital
stock, shares or equity interests of such person, or (c) any officer, director,
employee, partner or trustee of such person or any person controlling,
controlled by or under common control with such person (excluding trustees and
persons serving in similar capacities who are not otherwise an Affiliate of such
person). The term “person” means and includes individuals, corporations, general
and limited partnerships, stock companies or associations, joint ventures,
associations, companies, trusts, banks, trust companies, land trusts, business
trusts, or other entities and governments and agencies and political
subdivisions thereof. For the purposes of this definition, “control” (including
the correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such person, through the ownership of voting securities,
partnership interests or other equity interests.

Section 2.4. Annual Budget.

As used in this Lease, the term “Annual Budget” shall mean an operating and
capital budget prepared by Lessee and delivered to Lessor in accordance with
Section 3.6.

Section 2.5. Award.

As defined in Section 15.1(c).

 

3



--------------------------------------------------------------------------------

Section 2.6. Base Rate.

The prime rate of interest announced publicly by Citibank, N.A., in New York,
New York, from time to time. If no such rate is announced or becomes
discontinued, then such rate as is published in The Wall Street Journal as the
prime rate from time to time.

Section 2.7. Base Rent.

As defined in Article III.

Section 2.8. Beverage Revenues: Gross revenue from (i) the sale of wine, beer,
liquor or other alcoholic beverages, whether sold in the bar or lounge,
delivered to a guest room, sold at meetings or banquets or at any other location
at the Leased Property or (ii) non-alcoholic beverages sold in the bar or
lounge. Such revenues shall not include the following:

(a) Any gratuity or service charge added to a customer’s bill or statement in
lieu of a gratuity which is paid to an employee;

(b) Credits, rebates, or refunds; and

(c) Sales taxes or taxes of any other kind imposed on the sale of alcoholic or
other beverages.

Section 2.9. Intentionally Deleted.

Section 2.10. Business Day.

Each Monday, Tuesday, Wednesday, Thursday and Friday that is not a day on which
national banks in the City of New York, New York, or in the municipality wherein
the applicable Leased Property is located are closed.

Section 2.11. Capital Expenditures.

As used in this Lease, the term “Capital Expenditures” shall mean expenditures
for capital improvements to the Leased Property and replacement or refurbishing
of the Improvements, Fixtures, Furniture and Equipment and of other equipment
and systems that constitute portions of the Leased Property in connection with
its Primary Intended Use, and the cost of all approvals, licenses, permits and
other authorizations necessary to complete such improvements, replacements and
refurbishings, all as designated as capital improvements by and determined in
accordance with generally accepted accounting principles.

Section 2.12. Capital Impositions.

Taxes, assessments or similar charges imposed upon or levied against the Leased
Property for the costs of public improvements, including, without limitation,
roads, sidewalks, public lighting fixtures, utility lines, storm sewers,
drainage facilities and similar improvements.

 

4



--------------------------------------------------------------------------------

Section 2.13. CERCLA.

The Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended.

Section 2.14. Code.

The Internal Revenue Code of 1986, as amended.

Section 2.15. Commencement Date.

As defined on Exhibit B.

Section 2.16. Condemnation, Condemnor.

As defined in Section 15.1.

Section 2.17. Consolidated Financials.

For any fiscal year or other accounting period for Lessee and its consolidated
subsidiaries, statements of earnings and retained earnings and cash flow and for
the period from the beginning of the respective fiscal year to the end of such
period and the related balance sheet as at the end of such period, together with
the notes thereto, all in reasonable detail and setting forth in comparative
form the corresponding figures for the corresponding period in the preceding
fiscal year, and prepared in accordance with generally accepted accounting
principles and certified by Lessee’s Chief Accounting Officer.

Section 2.18. CPI.

The “Consumer Price Index” published by the Bureau of Labor Statistics of the
United States Department of Labor, U.S. City Average, All Items for Urban Wage
Earners and Clerical Workers (1982-1984=100).

Section 2.19. Date of Taking.

As defined in Section 15.1(b).

Section 2.20. Eligible Independent Contractor.

A management company that meets all of the following requirements:

(a) The management company does not own, directly or indirectly, more than 35%
of the outstanding stock of Highland Hospitality Corporation.

(b) If the management company is a corporation, no more than 35% of the total
combined voting power of its outstanding stock (or 35% of the total shares of
all classes of its outstanding stock) or, if it is not a corporation, no more
than 35% of the ownership interest in its assets or net profits is owned,
directly or indirectly, by one or more Persons owning 35% or more of the
outstanding stock of Highland Hospitality Corporation.

 

5



--------------------------------------------------------------------------------

(c) Neither Highland Hospitality Corporation, Lessor, Lessee, nor any Affiliate
thereof derives any income from the management company.

(d) At the time that the management company enters into a management agreement
with Lessee to operate the Leased Property, the management company (or any
“related person” within the meaning of Section 856(d)(9)(F) of the Code) is
actively engaged in the trade or business of operating “qualified lodging
facilities” within the meaning of Section 856(d)(9)(D) of the Code for any
Person who is not a “related person” within the meaning of Section 856(d)(9)(F)
of the Code with respect to Highland Hospitality Corporation or Lessee (an
“Unrelated Person”). For purposes of determining whether the requirement of this
paragraph (d) has been met, a management company shall be treated as being
actively engaged in such a trade or business if the management company
(i) derives at least 10% of both its profits and revenue from operating
“qualified lodging facilities” within the meaning of Section 856(d)(9)(D) of the
Code for Unrelated Persons or (ii) complies with any regulations or other
administrative guidance under Section 856(d)(9) of the Code that provide a “safe
harbor “ rule with respect to the amount of hotel management business with
Unrelated Persons that is necessary to qualify as an “eligible independent
contractor” within the meaning such Code section.

Section 2.21. Encumbrance.

As defined in Article XXXIV.

Section 2.22. Environmental Authority.

Any department, agency or other body or component of any Government that
exercises any form of jurisdiction or authority over Lessor, Lessee or the
Leased Property under any Environmental Law.

Section 2.23. Environmental Authorization.

Any license, permit, order, approval, consent, notice, registration, filing or
other form of permission or authorization required under any Environmental Law.

Section 2.24. Environmental Laws.

All applicable federal, state, local and foreign laws and regulations relating
to the environment (including without limitation, ambient air, surface water,
ground water, land surface or subsurface strata), including without limitation
laws and regulations relating to emissions, discharges, Releases or threatened
Releases of Hazardous Materials or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials and laws relating to health or safety.
Environmental Laws include but are not limited to CERCLA, FIFRA, RCRA, SARA,
OSHA and TSCA.

 

6



--------------------------------------------------------------------------------

Section 2.25. Environmental Liabilities.

Any and all obligations to pay the amount of any judgment or settlement, the
cost of complying with any settlement, judgment or order for injunctive or other
equitable relief, the cost of compliance or corrective action in response to any
notice, demand or request from an Environmental Authority, the amount of any
civil penalty or criminal fine, and any court costs and reasonable amounts for
attorney’s fees, fees for witnesses and experts, and costs of investigation and
preparation for defense of any claim or any Proceeding, regardless of whether
such Proceeding is threatened, pending or completed, that may be or have been
asserted against or imposed upon Lessor, Lessee, any Predecessor, the Leased
Property or any property used therein and arising out of:

(a) Failure of Lessee, Lessor, any Predecessor or the Leased Property to comply
at any time with all Environmental Laws;

(b) Presence of any Hazardous Materials in excess of allowable limits under any
Environmental Laws on, in, under, at or in any way affecting the Leased
Property;

(c) A Release at any time of any Hazardous Materials on, in, at, under or in any
way affecting the Leased Property;

(d) Identification by an Environmental Authority of Lessee, Lessor or any
Predecessor as a potentially responsible party under CERCLA or under any
Environmental Law similar to CERCLA;

(e) Presence at any time of any above-ground and/or underground storage tanks,
as defined in RCRA or in any applicable Environmental Law on, in, at or under
the Leased Property or any adjacent site or facility; or

(f) Any and all claims for injury or damage to persons or property arising out
of exposure to Hazardous Materials originating or located at the Leased
Property, or resulting from operation thereof or any adjoining property.

Section 2.26. Event of Default.

As defined in Section 16.1.

Section 2.27. Existing Leases.

As defined in the preamble on page 1.

Section 2.28. Fair Market Rental.

The fair market rental of the Leased Property means the rental which a willing
tenant not compelled to rent would pay a willing landlord not compelled to lease
for the use and occupancy of the Leased Property pursuant to the Lease for the
Term in question, (a) assuming that Lessee is not in default thereunder and
(b) determined in accordance with the appraisal procedures set forth in Article
XXXIII or in such other manner as shall be mutually acceptable to Lessor and
Lessee.

 

7



--------------------------------------------------------------------------------

Section 2.29. Fair Market Value.

The fair market value of Lessee’s leasehold interest in the Leased Property or
of any other property means an amount equal to the price that a willing buyer
not compelled to buy would pay a willing seller not compelled to sell for such
property, (a) determined in accordance with the appraisal procedures set forth
in Article XXXIII or in such other manner as shall be mutually acceptable to
Lessor and Lessee, (b) assuming that such seller must pay any customary closing
costs and title premiums, and (c) taking into account the positive or negative
effect on the value of the property attributable to the interest rate,
amortization schedule, maturity date, prepayment penalty and other terms and
conditions of any encumbrance that is assumed by the transferee.

Section 2.30. FIFRA.

The Federal Insecticide, Fungicide, and Rodenticide Act, as amended.

Section 2.31. Fiscal Year.

The 12-month period from January 1 to December 31.

Section 2.32. Fixtures.

As defined in Section 1.1.

Section 2.33. Food Revenues. Gross revenue from the sale, for on-site
consumption, of food and non-alcoholic beverages sold at the Leased Property,
including in respect to guest rooms, banquet rooms, meeting rooms and other
similar rooms. Such revenues shall not include the following:

(a) Vending machine sales;

(b) Any gratuities or service charges added to a customer’s bill or statement in
lieu of a gratuity which is paid to an employee;

(c) Non-alcoholic beverages sold in the bar or lounge; and

(d) Sales taxes or taxes of any other kind imposed on the sale of food or
non-alcoholic beverages.

 

8



--------------------------------------------------------------------------------

Section 2.34. Intentionally Deleted.

Section 2.35. Franchise Agreement.

Any franchise agreement or license agreement with a franchisor under which the
Hotel is operated.

Section 2.36. Furniture and Equipment.

For purposes of this Lease, the terms “furniture and equipment” shall mean
collectively all furniture, furnishings, wall coverings, fixtures and hotel
equipment and systems located at, or used in connection with, the Hotel,
together with all replacements therefor and additions thereto, including,
without limitation, (i) all equipment and systems required for the operation of
kitchens and bars, if any, laundry and dry cleaning facilities, (ii) office
equipment, (iii) dining room wagons, materials handling equipment, cleaning and
engineering equipment, (iv) telephone and computerized accounting systems, and
(v) vehicles.

Section 2.37. Government.

The United States of America, any state, district or territory thereof, any
foreign nation, any state, district, department, territory or other political
division thereof, or any political subdivision of any of the foregoing.

Section 2.38. Gross Operating Expenses.

For purposes of this Lease, the term “Gross Operating Expenses” with respect to
the Leased Property shall mean the “Deductions” as defined in the Management
Agreement.

Section 2.39. Gross Operating Profit.

Gross Operating Profit with respect to the Leased Property shall mean, for any
Fiscal Year, the excess of Gross Revenues for such Fiscal Year over Gross
Operating Expenses for such Fiscal Year.

Section 2.40. Gross Revenues.

As set forth in the Management Agreement.

Section 2.41. Hazardous Materials.

Hazardous Materials shall mean and include:

(a) Solid, gaseous, or liquid wastes (including hazardous wastes), hazardous air
pollutants, hazardous substances, hazardous materials, regulated substances,
restricted hazardous wastes, hazardous chemical substances, mixtures, toxic
substances, pollutants or contaminants or terms of similar import as such terms
are defined in any Environmental Law as such definition may change from time to
time;

 

9



--------------------------------------------------------------------------------

(b) Any substance or material which now or in the future is known to constitute
a threat to health, safety, property or the environment or which has been or in
the future is determined by an Environmental Authority to be capable of posing a
risk of injury to health, safety, property or the environment or exposure to
which is prohibited, limited or regulated by any Environmental Law or any
Environmental Authority, including all of those materials, wastes and substances
designated now or in the future as hazardous or toxic by any Environmental
Authority; and

(c) Any petroleum, or petroleum products or byproducts, radioactive materials,
polychlorinated biphenols, asbestos, whether friable or non-friable, and urea
formaldehyde foam insulation or radon gas.

Section 2.42. Hotel.

The hotel and/or other facilities offering lodging and other services or
amenities being operated or proposed to be operated on the Leased Property as
listed on Exhibit A attached hereto.

Section 2.43. Impositions.

Collectively, all taxes (including, without limitation, all ad valorem, sales
and use, single business, gross receipts, transaction privilege, rent or similar
taxes as the same relate to or are imposed upon Lessee or its business conducted
upon the Leased Property), assessments (including, without limitation, all
assessments under private covenants and for public improvements or benefit,
whether or not commenced or completed prior to the date hereof and whether or
not to be completed within the Term), water, sewer or other rents and charges,
excises, tax inspection, authorization and similar fees and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Leased Property or the business conducted thereon by Lessee (including all
interest and penalties thereon caused by any failure in payment by Lessee),
which at any time prior to, during or with respect to the Term hereof may be
assessed or imposed on or with respect to or be a lien upon (a) Lessor’s
interest in the Leased Property, (b) the Leased Property, or any part thereof or
any rent therefrom or any estate, right, title or interest therein, or (c) any
occupancy, operation, use or possession of, or sales from, or activity conducted
on or in connection with the Leased Property, or the leasing or use of the
Leased Property or any part thereof by Lessee. Nothing contained in this
definition of Impositions shall be construed to require Lessee to pay (1) any
tax based on net income (whether denominated as a franchise or capital stock or
other tax) imposed on Lessor or any other person, or (2) any net revenue tax of
Lessor or any other person, or (3) any tax imposed with respect to the sale,
exchange or other disposition by Lessor of the Leased Property or the proceeds
thereof, or (4) any single business, gross receipts (other than a tax on any
rent received by Lessor from Lessee), transaction, privilege or similar taxes as
the same relate to or are imposed upon Lessor, except to the extent that any
tax, assessment, tax levy or charge that Lessee is obligated to pay pursuant to
the first sentence of this definition and that is in effect at any time during
the Term hereof is totally or partially repealed, and a tax, assessment, tax
levy or charge set forth in clause (1) or (2) is levied, assessed or imposed
expressly in lieu thereof.

 

10



--------------------------------------------------------------------------------

Section 2.44. Indemnified Party.

Either of a Lessee Indemnified Party or a Lessor Indemnified Party.

Section 2.45. Indemnifying Party.

Any party obligated to indemnify an Indemnified Party pursuant to Section 8.3 or
Article XXII.

Section 2.46. Insurance Requirements.

All terms of any insurance policy required by this Lease and all requirements of
the issuer of any such policy.

Section 2.47. Inventory.

All “Inventories of Merchandise” and “Inventories of Supplies” as defined in the
Uniform System, including, but not limited to, linens and other non-depreciable
personal property.

Section 2.48. Land.

As defined in Article I.

Section 2.49. Lease.

This Lease.

Section 2.50. Leased Improvement, Leased Property.

Each as defined in Article I.

Section 2.51. Legal Requirements.

All federal, state, county, municipal and other governmental statutes, laws,
rules, orders, regulations, ordinances, judgments, decrees and injunctions
affecting either the Leased Property or the maintenance, construction, use or
alteration thereof (whether by Lessee or under Lessee’s control), whether or not
hereafter enacted and in force, including (a) all laws, rules or regulations
pertaining to the environment, occupational health and safety and public health,
safety or welfare, and (b) any laws, rules or regulations that may (1) require
repairs, modifications or alterations in or to the Leased Property or (2) in any
way adversely affect the use and enjoyment thereof; and all permits, licenses
and authorizations and regulations relating thereto and all covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Lessee (other than encumbrances created by Lessor without
the consent of Lessee), at any time in force affecting the Leased Property.

 

11



--------------------------------------------------------------------------------

Section 2.52. Lending Institution.

Any insurance company, credit company, federally insured commercial or savings
bank, national banking association, savings and loan association, employees
welfare, pension or retirement fund or system, corporate profit sharing or
pension trust, college or university, or real estate investment trust, including
any corporation qualified to be treated for federal tax purposes as a real
estate investment trust, such trust having a net worth of at least $10,000,000.

Section 2.53. Lessee.

The Lessee designated on this Lease and its respective permitted successors and
assigns.

Section 2.54. Lessee Indemnified Party.

Lessee, any Affiliate of Lessee, any other Person against whom any claim for
indemnification may be asserted hereunder as a result of a direct or indirect
ownership interest (including a stockholder’s interest) in Lessee, the officers,
directors, partners, members, stockholders, employees, agents and
representatives of Lessee and any corporate stockholder, agent, or
representative of Lessee, and the respective heirs, personal representatives,
successors and assigns of any such officer, director, partner, member,
stockholder, employee, agent or representative.

Section 2.55. Lessee’s Personal Property.

As defined in Section 6.2.

Section 2.56. Lessor.

The Lessor designated on this Lease and its respective successors and assigns.

Section 2.57. Lessor Indemnified Party.

Lessor, any Affiliate of Lessor, any other Person against whom any claim for
indemnification may be asserted hereunder as a result of a direct or indirect
ownership interest (including a stockholder’s or partnership interest) in
Lessor, the officers, directors, partners, members, stockholders, employees,
agents and representatives of the general partner of Lessor and any partner,
agent, or representative of Lessor, and the respective heirs, personal
representatives, successors and assigns of any such officer, director, partner,
member, stockholder, employee, agent or representative.

 

Section 2.58. Management Agreement.

The agreement pursuant to which the Manager operates the Leased Property.
Initially, the Management Agreement shall mean the Management Agreement dated
                    , 200    , between Lessee and
                                     as it may be amended or supplemented from
time to time.

 

12



--------------------------------------------------------------------------------

Section 2.59. Manager.

As defined in Section 19.3.

Section 2.60. Notice.

A notice given pursuant to Article XXXII.

Section 2.61. Officer’s Certificate.

A certificate of Lessee reasonably acceptable to Lessor, signed by the chief
accounting officer or another officer authorized so to sign by the board of
directors or by-laws of Lessee, or any other person whose power and authority to
act has been authorized by delegation in writing by any such officer.

Section 2.62. OSHA

The Occupational Health and Safety Act, as amended.

Section 2.63. Overdue Rate.

On any date, a rate equal to the Base Rate plus 2% per annum, but in no event
greater than the maximum rate then permitted under applicable law.

Section 2.64. Payment Date.

Any due date for the payment of any installment of Base Rent.

Section 2.65. Percentage Rent.

As defined in Section 3.1(b).

Section 2.66. Person.

Any Government, natural person, corporation, general or limited partnership,
limited liability company, stock company or association, joint venture,
association, company, trust, bank, trust company, land trust, business trust, or
other entity.

Section 2.67. Personal Property Taxes.

All personal property taxes imposed on the furniture, furnishings or other items
of personal property located on, and used in connection with, the operation of
the Leased Improvements as a hotel (including all Inventory and other personal
property owned by Lessee), together with all replacement, modifications,
alterations and additions thereto.

 

13



--------------------------------------------------------------------------------

Section 2.68. Predecessor.

Any Person whose liabilities arising under any Environmental Law have or may
have been retained or assumed by Lessee, either contractually or by operation of
law, relating to the Leased Property.

Section 2.69. Primary Intended Use.

As defined in Section 7.2(b).

Section 2.70. Proceeding.

Any judicial action, suit or proceeding (whether civil or criminal), any
administrative proceeding (whether formal or informal), any investigation by a
governmental authority or entity (including a grand jury), and any arbitration,
mediation or other non-judicial process for dispute resolution.

Section 2.71. Quarterly Revenues Computations.

As defined in Exhibit C attached hereto.

Section 2.72. RCRA.

The Resource Conservation and Recovery Act, as amended.

Section 2.73. Real Estate Taxes.

All real estate taxes, including general and special assessments, if any, which
are imposed upon the Land, and any improvements thereon.

Section 2.74. Release.

A “Release” as defined in CERCLA or in any Environmental Law, unless such
Release has been properly authorized and permitted in writing by all applicable
Environmental Authorities or is allowed by such Environmental Law without
authorizations or permits.

Section 2.75. Rent.

Collectively, the Base Rent, Percentage Rent and Additional Charges.

Section 2.76. Room Revenues.

Gross Revenue from the rental of guestrooms, whether to individuals, groups or
transients, at the Hotel, excluding the following:

(a) the amount of all credits, rebates or refunds to customers, guests or
patrons;

 

14



--------------------------------------------------------------------------------

(b) all sales taxes or any other taxes imposed on the rental of such guest
rooms;

(c) any fees collected for amenities including, but not limited to: telephone,
laundry, movies or concessions; and

(d) accounts receivable that previously have been included in Room Revenues but
which have remained uncollected for at least 180 days and have become, in the
reasonable judgment of Lessee, uncollectable.

Section 2.77. SARA.

The Superfund Amendments and Reauthorization Act of 1986, as amended.

Section 2.78. State.

The State or Commonwealth of the United States in which the Leased Property is
located.

Section 2.79. Subsidiaries.

Persons in which a party owns, directly or indirectly, more than 50% of the
voting stock or control, as applicable (individually, a “Subsidiary”).

Section 2.80. Taking.

A taking or voluntary conveyance during the Term of all or part of the Leased
Property, or any interest therein or right accruing thereto or use thereof, as
the result of, or in settlement of, any Condemnation or other eminent domain
proceeding affecting the Leased Property whether or not the same shall have
actually been commenced.

Section 2.81. Term.

As defined in Section 1.2.

Section 2.82. TSCA.

The Toxic Substances Control Act, as amended.

Section 2.83. Uneconomic for its Primary Intended Use.

A state or condition of the Leased Property such that, in the good faith
judgment of Lessee, reasonably exercised and evidenced by the resolution of the
board of directors or other governing body of Lessee, the Leased Property cannot
be operated on a commercially practicable basis for its Primary Intended Use,
taking into account, among other relevant factors, the number of usable rooms
and projected revenues, such that Lessee intends to, and shall, complete the
cessation of operations from the Leased Property.

 

15



--------------------------------------------------------------------------------

Section 2.84. Uniform System.

Shall mean the Uniform System of Accounts for Hotels (9th Revised Edition, 1996)
as published by the Hotel Association of New York City, Inc., as same may
hereafter be revised.

Section 2.85. Unsuitable for its Primary Intended Use.

A state or condition of the Leased Property such that, in the good faith
judgment of Lessee, reasonably exercised and evidenced by the resolution of the
board of directors or other governing body of Lessee, due to casualty damage or
loss through Condemnation, the Leased Property cannot function as an integrated
hotel facility consistent with standards applicable to a well maintained and
operated hotel.

ARTICLE III

Section 3.1. Rent.

Lessee will pay to Lessor in lawful money of the United States of America which
shall be legal tender for the payment of public and private debts, in
immediately available funds, at Lessor’s address set forth in Article XXXII
hereof or at such other place or to such other Person, as Lessor from time to
time may designate in a Notice, all Base Rent, Percentage Rent and Additional
Charges, during the Term, as follows:

(a) Base Rent: An annual sum in the amount set forth on Exhibit C hereto as the
“Base Rent” for the Leased Property, payable in arrears in equal, consecutive
monthly installments, on or before the fifteenth day of each calendar month
during the Term; provided, however, that the first and last monthly payments of
Base Rent shall be pro rated as to any partial month (subject to adjustment as
provided in Sections 5.2, 14.5, 15.3, 15.5, and 15.6); and

(b) Percentage Rent: For each Fiscal Year during the Term commencing with the
Fiscal year in which the Commencement Date occurs, Tenant shall pay percentage
rent (“Percentage Rent”) quarterly, on or before the fifteenth day following the
end of each calendar quarter in each Fiscal Year, in an amount calculated by the
following formula:

The amount equal to the Quarterly Revenues Computation

less

an amount equal to the Base Rent paid year to date for the applicable Fiscal
Year

less

an amount equal to Percentage Rent paid year to date for the applicable Fiscal
Year

equals

Percentage Rent for the applicable quarter.

 

16



--------------------------------------------------------------------------------

In the event the Term begins and ends in the middle of a Fiscal Year, the
foregoing formula shall be applied as if the first Fiscal Year had only the
number of calendar quarters within the initial Fiscal Year which are within the
Term and the last Fiscal Year had only the number of calendar quarters within
the last Fiscal Year which are within the Term. If less than all of a calendar
quarter falls within the Term, the Percentage Rent for that quarter shall equal
(i) the Percentage Rent calculated as indicated above multiplied by (ii) a
fraction equal to (A) the number of days in the quarter that fall within the
Term divided by (B) the total number of days in the quarter.

The Base Rents and Percentage Rent threshold amounts contained on Exhibit C
shall be adjusted at the end of each Fiscal Year based upon the adjustments to
the CPI pursuant to Section 3.1(d), if any.

(c) Officer’s Certificates. Additionally, if requested by Lessor, an Officer’s
Certificate shall be delivered to Lessor quarterly, together with such quarterly
Percentage Rent payment, setting forth the calculation of such rent payment for
such quarter within 15 days after each of the first three quarters of each
Fiscal Year (or part thereof) in the Term. Such quarterly payments shall be
based on the formula set forth in Section 3.1(b). There shall be no reduction in
the Base Rent regardless of the result of the Quarterly Revenues Computations.

In addition, on or before March 5th of each year, if requested by Lessor, Lessee
shall deliver to Lessor an Officer’s Certificate reasonably acceptable to Lessor
setting forth the computation of the actual Percentage Rent that accrued for
each quarter of the Fiscal Year that ended on the immediately preceding
December 31 and shall pay to Lessor Percentage Rent, if due and payable, for the
last quarter of the applicable Fiscal Year. Additionally, if the annual
Percentage Rent due and payable for any Fiscal Year (as shown in the applicable
Officer’s Certificate) exceeds the amount actually paid as Percentage Rent by
Lessee for such year, Lessee also shall pay such excess to Lessor at the time
such certificate is delivered. If the Percentage Rent actually due and payable
for such Fiscal Year is shown by such certificate to be less than the amount
actually paid as Percentage Rent for the applicable Fiscal Year, Lessor shall
reimburse such amount to Lessee or alternatively, at the Lessor’s option, credit
such amount against subsequent months’ Base Rent and, to the extent necessary,
subsequent quarters’ Percentage Rent payments. Any such credit to Base Rent
shall not be applied for purposes of calculating Percentage Rent payable for any
subsequent quarter.

Any difference between the annual Percentage Rent due and payable for any Fiscal
Year (as shown in the applicable Officer’s Certificate or as adjusted pursuant
to Section 3.3) and the total amount of quarterly payments for such Fiscal Year
actually paid by Lessee as Percentage Rent, whether in favor of Lessor or
Lessee, shall bear interest at the Overdue Rate, which interest shall accrue
from the due date of the last quarterly payment for the Fiscal Year until the
amount of such difference shall be paid or otherwise discharged. Any such
interest payable to Lessor shall be deemed to be and shall be payable as
Additional Charges.

 

17



--------------------------------------------------------------------------------

The obligation to pay Percentage Rent shall survive the expiration or earlier
termination of the Term, and a final reconciliation, taking into account, among
other relevant adjustments, any adjustments which are accrued after such
expiration or termination date but which related to Percentage Rent accrued
prior to such termination date, and Lessee’s good faith best estimate of the
amount of any unresolved contractual allowances, shall be made not later than
one year after such expiration or termination date, but Lessee shall advise
Lessor within 60 days after such expiration or termination date of Lessee’s best
estimate at that time of the approximate amount of such adjustments, which
estimate shall not be binding on Lessee or have any legal effect whatsoever.

(d) CPI Adjustments. For each Fiscal Year during the Term beginning January 1,
200_, the Base Rent then in effect, and the quarterly Percentage Rent threshold
amounts then included in the Quarterly Revenues Computations set forth in
Section 3.1(b), shall be adjusted as follows:

(i) The average CPI for the most recently ended Fiscal Year shall be divided by
the average CPI for the immediately preceding Fiscal Year;

(ii) The new Base Rent for the then current Fiscal Year shall be the adjusted
amount obtained by multiplying the Base Rent for the immediately preceding
Fiscal Year by the quotient obtained under subparagraph (i) above;

(iii) The new quarterly and annual Percentage Rent threshold dollar amounts in
the Quarterly Revenues Computation described in Section 3.1(b) above for the
then current Fiscal Year shall be the product of the threshold dollar amount of
Room Revenues in effect in the most recently ended Fiscal Year and the quotient
obtained in subparagraph (i) above.

(iv) The new quarterly and annual Percentage Rent threshold dollar amounts in
the Quarterly Revenues Computation described in Section 3.1(b) above for the
then current Fiscal Year shall be the product of the threshold dollar amount of
Beverage Revenues and Food Revenues in effect in the most recently ended Fiscal
Year and the quotient obtained in subparagraph (i) above.

The amount of any adjustment under paragraphs (d)(i)-(iv) to Base Rent and the
quarterly Percentage Rent threshold amounts for any Fiscal Year shall not exceed
    % of the Base Rent and quarterly and annual Percentage Rent threshold amount
applicable for the prior Fiscal Year.

By way of example, the Base Rent and the quarterly and annual Percentage Rent
threshold amounts in the Quarterly Revenues Computation for the Fiscal Year
commencing January 1, 2005 would be adjusted to reflect any change in the
average CPI for the Fiscal Year ended December 31, 2004 as compared to the
Fiscal Year ended December 31, 2003.

 

18



--------------------------------------------------------------------------------

Adjustments calculated as set forth above in the Base Rent and quarterly and
annual Percentage Rent threshold amounts shall be effective on the first day of
each Fiscal Year to which such adjusted amounts apply. If Rent is paid in any
period prior to determination of the amount of any adjustment to Base Rent or
the quarterly and annual Percentage Rent threshold applicable for such period,
payment adjustments for any shortfall in or overpayment of Rent paid shall be
made with the first Base Rent payment due after the amount of the adjustments
are determined.

The “average CPI” for a Fiscal Year shall be the average of the monthly CPI
during the Fiscal Year.

(v) If (A) a significant change is made in the number or nature (or both) of
items used in determining the CPI, or (B) the CPI shall be discontinued for any
reason, the Bureau of Labor Statistics shall be requested to furnish a new index
comparable to the CPI, together with information which will make possible a
conversion to the new index in computing the adjusted Base Rent and adjusted
quarterly and annual Percentage Rent threshold amounts hereunder. If for any
reason the Bureau of Labor Statistics does not furnish such an index and such
information, the parties will instead mutually select, accept and use such other
index or comparable statistics on the cost of living in Washington, D.C. that is
computed and published by an agency of the United States or a responsible
financial periodical of recognized authority.

Section 3.2. Confirmation of Percentage Rent.

Lessee shall utilize, or cause to be utilized, an accounting system for the
Leased Property in accordance with its usual and customary practices, and in
accordance with generally accepted accounting principles and the Uniform System,
that will accurately record all data necessary to compute Percentage Rent, and
Lessee shall retain, for at least four (4) years after the expiration of each
Fiscal Year (and in any event until the reconciliation described in
Section 3.1(c) for such Fiscal Year has been made), reasonably adequate records
conforming to such accounting system showing all data necessary to compute
Percentage Rent for the applicable Fiscal Years. Lessor, at its expense (except
as provided herein below), shall have the right from time to time by its
accountants or representatives to audit the information that formed the basis
for the data set forth in any Officer’s Certificate provided during the
preceding four (4) Fiscal Years under Section 3.1(c) and, in connection with
such audits, to examine all Lessee’s records (including supporting data and
sales and excise tax returns and franchise reports) reasonably required to
verify Percentage Rent (and for no other purpose), subject to any prohibitions
or limitations on disclosure of any such data under Legal Requirements. If any
such audit discloses a deficiency in the payment of Percentage Rent, and either
Lessee agrees with the result of such audit or the matter is otherwise
determined or compromised, Lessee shall forthwith pay to Lessor the amount of
the deficiency, as finally agreed or determined, together with interest at the
Overdue Rate from the date when said payment should have been made to the date
of payment thereof; provided, however, that as to any audit that is commenced
more than two (2) years after the date Percentage Rent for any Fiscal Year is
reported by Lessee to Lessor, the deficiency, if any, with respect to such
Percentage Rent shall bear interest at the Overdue Rate only from the date such
determination of deficiency is made unless such deficiency is the result of
gross negligence or

 

19



--------------------------------------------------------------------------------

willful misconduct on the part of Lessee, in which case interest at the Overdue
Rate will accrue from the date such payment should have been made to the date of
payment thereof. If any such audit discloses that the Percentage Rent actually
due from Lessee for any Fiscal Year exceeds that reported by Lessee by more than
3%, Lessee shall pay the cost of such audit and examination. Any proprietary
information obtained by Lessor pursuant to the provisions of this Section shall
be treated as confidential, except that such information may be used, subject to
appropriate confidentiality safeguards, in any litigation between the parties
and except further that Lessor may disclose such information to prospective
lenders. The obligations of Lessee contained in this Section shall survive the
expiration or earlier termination of this Lease.

Section 3.3. Additional Charges.

In addition to the Base Rent and Percentage Rent, (a) Lessee also will pay and
discharge as and when due and payable all other amounts, liabilities,
obligations and Impositions that Lessee assumes or agrees to pay under this
Lease, and (b) in the event of any failure on the part of Lessee to pay any of
those items referred to in clause (a) of this Section 3.3, Lessee also will
promptly pay and discharge every fine, penalty, interest and cost that may be
added for non-payment or late payment of such items (the items referred to in
clauses (a) and (b) of this Section 3.3 being additional rent hereunder and
being referred to herein collectively as the “Additional Charges”), and Lessor
shall have all legal, equitable and contractual rights, powers and remedies
provided either in this Lease or by statute or otherwise in the case of
non-payment of the Additional Charges as in the case of non-payment of the Base
Rent. If any installment of Base Rent, Percentage Rent or Additional Charges
(but only as to those Additional Charges that are payable directly to Lessor)
shall not be paid on its due date, Lessee will pay Lessor on demand, as
Additional Charges, a late charge (to the extent permitted by law) computed at
the Overdue Rate on the amount of such installment, from the due date of such
installment to the date of payment thereof. To the extent that Lessee pays any
Additional Charges to Lessor pursuant to any requirement of this Lease, Lessee
shall be relieved of its obligation to pay such Additional Charges to the entity
to which they would otherwise be due and Lessor shall pay same from monies
received from Lessee.

Section 3.4. Rent Payable Without Deduction.

The Rent shall be paid so that this Lease shall yield to Lessor the full amount
of the installments of Base Rent, Percentage Rent and Additional Charges
throughout the Term, all as more fully set forth in Article V, but subject to
any other provisions of this Lease that expressly provide for adjustment or
abatement of Rent or other charges or expressly provide that certain expenses or
maintenance (not including Real Estate Taxes, Personal Property Taxes and
Capital Impositions) shall be paid or performed by Lessor. In order that the
Hotel yield the maximum amount of Rent under this Lease, Lessee does hereby
covenant and agree that it shall not barter or trade for goods or services from
providers thereof to the Hotel in exchange for free or reduced rates for
guestrooms or other goods and services provided by or at the Hotel for its
guests.

 

20



--------------------------------------------------------------------------------

Section 3.5. Conversion of Property.

If, during the Term, Lessee desires to provide food and beverage operations at
the Hotel which differ materially from the food and beverage operations provided
at the commencement of the Term (for example, eliminating full service food and
beverage operations), Lessee shall give notice of such desire to Lessor. Lessor
and Lessee shall then commence negotiations to adjust Rent to reflect the
proposed change to the operation of the Hotel, each acting reasonably and in
good faith. All other terms of this Lease will remain substantially the same.
During negotiations, which shall not extend beyond 60 days, Lessee shall not
“convert” the Hotel and shall continue fulfilling its obligations under the
existing terms of this Lease. If no agreement is reached after such 60-day
period, Lessee shall withdraw such notice and this Lease shall continue in full
force.

Section 3.6. Annual Budget.

Lessee shall submit to Lessor with respect to the Hotel:

(a) An annual operating budget (“Annual Budget”) delivered at the times and
prepared in the manner described in the Management Agreement.

(b) A capital budget (“Capital Budget”) delivered at the times and prepared in
the manner described in the Management Agreement. The Capital Budget shall be
prepared in accordance with the Uniform System to the extent applicable.

Section 3.7. Approval of Capital Budget.

Lessor and Lessee shall endeavor in good faith to approve the Capital Budget
within the time periods specified in the Management Agreement. Within the time
periods specified in the Management Agreement, Lessor shall give Lessee written
notice either (a) that Lessor approves the Capital Budget (which approval may
not be unreasonably withheld, conditioned or delayed) or (b) indicating with
reasonable specificity the respects in which Lessor objects to the Capital
Budget. In the latter event, Lessor and Lessee shall act promptly, reasonably
and in good faith to seek to resolve Lessor’s objections. In the event that
Lessor and Lessee fail to reach agreement with respect to the Capital Budget
within thirty (30) days after receipt of Lessor’s written notice, Lessee and
Lessor shall refer any disputed Capital Budget matter to arbitration using
procedures set forth in Article XXXIX hereto and each party shall endeavor to
cause such arbitration to be completed as quickly as possible, but in any event
not later than six (6) months following referral to arbitration. While any
arbitration is pending, Lessee shall continue to operate the Hotel in accordance
with the terms of this Lease, including without limitation, making all Capital
Expenditures for approved portions of the Capital Budget and mandatory projects
to the extent such mandatory projects are included in the Capital Budget. Lessor
shall be obligated to make all Capital Expenditures which are required pursuant
to a Capital Budget which has been approved or deemed approved in accordance
with the procedures set forth above.

 

21



--------------------------------------------------------------------------------

Section 3.8. Approval of Annual Budget.

Lessor and Lessee shall endeavor in good faith to approve the Annual Budget
within the time periods specified in the Management Agreement. Within the time
periods specified in the Management Agreement, Lessor shall give Lessee written
notice either (a) that Lessor approves the Annual Budget (which approval may not
be unreasonably withheld, conditioned or delayed) or (b) indicating with
reasonable specificity the respects in which Lessor objects to the Annual
Budget. In the latter event, Lessor and Lessee shall act promptly, reasonably
and in good faith to seek to resolve Lessor’s objections. In the event that
Lessor and Lessee fail to reach agreement with respect to the Annual Budget
within thirty (30) days after receipt of Lessor’s written notice, any contested
matter within the Annual Budget then remaining shall be submitted to arbitration
in accordance with the procedure therefor set forth in Article XXXIX of this
Lease.

Section 3.9. Capital Projects.

(a) The selection of all design professionals and contractors for capital
projects shall be made by Lessor and Lessor shall provide at its expense all
materials and services for capital projects.

(b) Lessee shall cooperate with Lessor with respect to capital projects.
Notwithstanding anything in the foregoing which may be construed to the
contrary, Lessee shall have no obligation to perform any such capital projects
unless Lessee agrees to perform and be responsible for same in accordance with a
written agreement therefor between Lessor and Lessee.

Section 3.10. Books and Records.

Lessee shall keep full and adequate books of account and other records
reflecting the results of operation of the Hotel on an accrual basis, all in
accordance with the Uniform System and generally accepted accounting principles
to the extent applicable and the obligations of Lessee under this Lease. The
books of account and all other records relating to or reflecting the operation
of the Hotel shall be kept either at the Hotel or at Lessee’s executive offices
and shall be available to Lessor and its representatives and its auditors or
accountants, at all reasonable times for examination, audit, inspection, and
transcription. All of such books and records pertaining to the Hotel including,
without limitation, books of account, guest records and front office records, at
all times shall be the property of Lessor and shall not be removed from the
Hotel or Lessee’s executive offices without Lessor approval.

ARTICLE IV

Section 4.1. Payment of Impositions.

Subject to Article XII relating to permitted contests (a) Lessee will pay, or
cause to be paid, all Impositions (including Real Estate Taxes, Personal
Property Taxes and Capital Impositions) before any fine, penalty, interest or
cost may be added for non-payment, such payments to be made directly to the
taxing or other authorities where feasible, and will promptly

 

22



--------------------------------------------------------------------------------

furnish to Lessor copies of official receipts or other satisfactory proof
evidencing such payments, and (b) Lessee’s obligation to pay such Impositions
shall be deemed absolutely fixed upon the date such Impositions become a lien
upon the Leased Property or any part thereof. Lessee will pay, or cause to be
paid, all Real Estate Taxes, Personal Property Taxes and Capital Impositions
before they become delinquent. If any such Imposition may, at the option of the
taxpayer, lawfully be paid in installments (whether or not interest shall accrue
on the unpaid balance of such Imposition), Lessee may exercise the option to pay
the same (and any accrued interest on the unpaid balance of such Imposition) in
installments and in such event, shall pay such installments during the Term
(subject to Lessee’s right of contest pursuant to the provisions of Article XII)
as the same respectively become due and before any fine, penalty, premium,
further interest or cost may be added thereto. Lessor, at its expense, shall, to
the extent required or permitted by applicable law, prepare and file all tax
returns in respect of Lessor’s net income, gross receipts, sales and use, single
business, transaction privilege, rent, ad valorem, franchise taxes, Real Estate
Taxes, Personal Property Taxes, Capital Impositions and taxes on its capital
stock, and Lessee, at its expense, shall, to the extent required or permitted by
applicable laws and regulations, prepare and file all other tax returns and
reports in respect of any Imposition as may be required by governmental
authorities. If any refund shall be due from any taxing authority in respect of
any Imposition paid by Lessee, the same shall be paid over to or retained by
Lessee if no Event of Default shall have occurred hereunder and be continuing.
If an Event of Default shall have occurred and be continuing, any such refund
shall be paid over to or retained by Lessor. Any such funds retained by Lessor
due to an Event of Default shall be applied as provided in Article XVI. Lessor
and Lessee shall, upon request of the other, provide such data as is maintained
by the party to whom the request is made with respect to the Leased Property as
may be necessary to prepare any required returns and reports. Lessee shall file
all Personal Property Tax returns in such jurisdictions where it is legally
required to so file. Lessor, to the extent it possesses the same, and Lessee, to
the extent it possesses the same, will provide the other party, upon request,
with cost and depreciation records necessary for filing returns for any property
classified as personal property. Where Lessor is legally required to file
Personal Property Tax returns, Lessee shall provide Lessor with copies of
assessment notices in sufficient time for Lessor to file a protest. Lessor may,
upon notice to Lessee, at Lessor’s option and at Lessor’s sole expense, protest,
appeal, or institute such other proceedings (in its or Lessee’s name) as Lessor
may deem appropriate to effect a reduction of real estate or personal property
assessments for those Impositions to be paid by Lessor, and Lessee, at Lessor’s
expense as aforesaid, shall fully cooperate with Lessor in such protest, appeal,
or other action. Lessor hereby agrees to indemnify, defend, and hold harmless
Lessee from and against any claims, obligations, and liabilities against or
incurred by Lessee in connection with such cooperation. Billings for
reimbursement of Personal Property Taxes by Lessee to Lessor shall be
accompanied by copies of a bill therefor and payments thereof which identify the
personal property with respect to which such payments are made. Lessor, however,
reserves the right to effect any such protest, appeal or other action and, upon
notice to Lessee, shall control any such activity, which shall then go forward
at Lessor’s sole expense. Upon such notice, Lessee, at Lessor’s expense, shall
cooperate fully with such activities.

 

23



--------------------------------------------------------------------------------

Section 4.2. Notice of Impositions.

Lessor shall give prompt Notice to Lessee of all Impositions payable by Lessee
hereunder of which Lessor at any time has knowledge, provided that Lessor’s
failure to give any such Notice shall in no way diminish Lessee’s obligations
hereunder to pay such Impositions, but such failure shall obviate any default
hereunder for a reasonable time after Lessee receives Notice of any Imposition
which it is obligated to pay during the first taxing period applicable thereto
and Lessor will pay any interest, penalty or fine caused by Lessor’s failure to
give such Notice.

Section 4.3. Adjustment of Impositions.

Impositions payable by Lessee imposed in respect of the tax-fiscal period during
which the Term terminates shall be adjusted and prorated between Lessor and
Lessee, whether or not such Imposition is imposed before or after such
termination, and Lessee’s obligation to pay its prorated share thereof after
termination shall survive such termination.

Section 4.4. Utility Charges.

Lessee will be solely responsible for obtaining and maintaining utility services
to the Leased Property and will pay or cause to be paid all charges for
electricity, gas, oil, water, sewer and other utilities used in the Leased
Property during the Term.

Section 4.5. Insurance Premiums.

To the extent provided in Section 13.1, Lessor and Lessee will pay or cause to
be paid in a timely manner all premiums for the insurance coverages required to
be maintained by them under Article VIII.

Section 4.6. Franchise Fees.

Lessee will pay or cause to be paid in a timely manner all franchise fees due
and owing in accordance with the terms and conditions of the Franchise
Agreement.

ARTICLE V

Section 5.1. No Termination, Abatement, etc.

Except as otherwise specifically provided in this Lease, and except in the event
of termination of the Franchise Agreement solely by reason of any action or
inaction by Lessor, Lessee, to the extent permitted by law, shall remain bound
by this Lease in accordance with its terms and shall neither take any action
without the written consent of Lessor to modify, surrender or terminate the
same, nor seek nor be entitled to any abatement, deduction, deferment or
reduction of the Rent, or setoff against the Rent, nor shall the obligations of
Lessee be otherwise affected by reason of (a) any damage to, or destruction of,
the Leased Property or any portion thereof from whatever cause or any Taking of
the Leased Property or any portion thereof, (b) any

 

24



--------------------------------------------------------------------------------

claim which Lessee has or might have against Lessor by reason of any default or
breach of any warranty by Lessor under this Lease or any other agreement between
Lessor and Lessee, or to which Lessor and Lessee are parties, (c) any
bankruptcy, insolvency, reorganization, composition, readjustment, liquidation,
dissolution, winding up or other proceedings affecting Lessor or any assignee or
transferee of Lessor, or (d) for any other cause whether similar or dissimilar
to any of the foregoing other than a discharge of Lessee from any such
obligations as a matter of law. Except in the event of a constructive eviction
of Lessee from the Leased Property for any reason other than an Event of
Default, Lessee hereby specifically waives all rights, arising from any
occurrence whatsoever, which may now or hereafter be conferred upon it by law to
(1) modify, surrender or terminate this Lease or quit or surrender the Leased
Property or any portion thereof, or (2) entitle Lessee to any abatement,
reduction, suspension or deferment of the Rent or other sums payable by Lessee
hereunder, except as otherwise specifically provided in this Lease. The
obligations of Lessee hereunder shall be separate and independent covenants and
agreements and the Rent and all other sums payable by Lessee hereunder shall
continue to be payable in all events unless the obligations to pay the same
shall be terminated pursuant to the express provisions of this Lease or by
termination of this Lease other than by reason of an Event of Default.

Section 5.2. Abatement Procedures.

In the event of a partial Taking of the Leased Property as described in
Section 15.5, the Lease shall not terminate with respect to the affected Leased
Property, but the Base Rent shall be abated in the manner and to the extent that
is fair, just and equitable to both Lessee and Lessor, taking into
consideration, among other relevant factors, the number of usable rooms, the
amount of square footage, or the revenues affected by such partial Taking. If
Lessor and Lessee are unable to agree upon the amount of such abatement within
30 days after such partial Taking, the matter may be submitted by either party
to arbitration pursuant to the arbitration procedures set forth in Article
XXXIX.

ARTICLE VI

Section 6.1. Ownership of the Leased Property.

Lessee acknowledges that the Leased Property is the property of Lessor and that
Lessee has only the right to the possession and use of the Leased Property upon
the terms and conditions of this Lease.

Section 6.2. Lessee’s Personal Property.

Lessee will acquire, own, maintain and replace, at Lessee’s cost and expense,
throughout the Term such Inventory as is required to operate the Leased Property
in the manner contemplated by this Lease. Lessee may (and shall as provided
hereinbelow), at its expense, install, affix or assemble or place on any parcels
of the Land or in any of the Leased Improvements, any items of personal property
(including Inventory) owned by Lessee. Lessee, at the commencement of the Term,
and from time to time thereafter, shall provide Lessor with an accurate list of
all such items of Lessee’s personal property (collectively, including Inventory,

 

25



--------------------------------------------------------------------------------

the “Lessee’s Personal Property”). Lessee may, subject to the first sentence of
this Section 6.2 and the conditions set forth below, remove any of Lessee’s
Personal Property set forth on such list at any time during the Term or upon the
expiration or any prior termination of the Term. All of Lessee’s Personal
Property, other than Inventory, not removed by Lessee within thirty (30) days
following the expiration or earlier termination of the Term shall be considered
abandoned by Lessee and may be appropriated, sold, destroyed or otherwise
disposed of by Lessor without first giving Notice thereof to Lessee, without any
payment to Lessee and without any obligation to account therefor. Lessee will,
at its expense, restore the Leased Property to the condition required by
Section 9.1(d), including repair of all damage to the Leased Property caused by
the removal of Lessee’s Personal Property, whether effected by Lessee or Lessor.

Upon the expiration or earlier termination of the Term, Lessor shall have the
option to purchase all (but not less than all) of Lessee’s Personal Property on
hand at the Leased Property at the time of such expiration or termination for a
sale price (payable in cash on the expiration date of this Lease) equal to the
fair market value thereof (or cost in the case of Inventory).

Except as hereinafter set forth, Lessee may make such financing arrangements,
title retention agreements, leases or other agreements with respect to Lessee’s
Personal Property as it sees fit provided that Lessee first advises Lessor of
any such arrangement and such arrangement expressly provides that in the event
of Lessee’s default thereunder, Lessor (or its designee) may assume Lessee’s
obligations and rights under such arrangement. Lessee shall have the right to
lease a van for the purposes of providing shuttle service to hotel guests;
provided that the terms and conditions of such lease are approved by Lessor and
any secured lender with respect to the Leased Property.

Section 6.3. Lessor’s Lien.

To the fullest extent permitted by applicable law, Lessor is granted a lien and
security interest on all Lessee’s Personal Property now or hereinafter placed in
or upon the Leased Property, and such lien and security interest shall remain
attached to such Lessee’s Personal Property until payment in full of all Rent
and satisfaction of all of Lessee’s obligations hereunder that are outstanding
on such date; provided, however, Lessor shall subordinate its lien and security
interest to that of any non-Affiliate of Lessee which finances such Lessee’s
Personal Property or any non-Affiliate conditional seller of such Lessee’s
Personal Property, the terms and conditions of such subordination to be
satisfactory to Lessor in the exercise of reasonable discretion. Lessee shall,
upon the request of Lessor, execute such financing statements or other documents
or instruments reasonably requested by Lessor to perfect the lien and security
interests herein granted.

ARTICLE VII

Section 7.1. Condition of the Leased Property.

Lessee acknowledges receipt and delivery of possession of the Leased Property as
of the Commencement Date and that Lessee has examined and otherwise has
knowledge of the condition of the Leased Property and has found the same to be
satisfactory for its purposes

 

26



--------------------------------------------------------------------------------

hereunder. Lessee is leasing the Leased Property “as is” in its present
condition. Lessee waives any claim or action against Lessor in respect of the
condition of the Leased Property. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
HEREIN TO THE CONTRARY, LESSOR MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR
IMPLIED, IN RESPECT OF THE LEASED PROPERTY, OR ANY PART THEREOF, EITHER AS TO
ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE, AS TO THE QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR
PATENT, IT BEING AGREED THAT LESSEE TAKES THE LEASED PROPERTY SUBJECT TO ALL
SUCH RISKS. LESSEE ACKNOWLEDGES THAT THE LEASED PROPERTY HAS BEEN INSPECTED BY
LESSEE AND IS SATISFACTORY TO IT. Provided, however, to the extent permitted by
law, Lessor hereby assigns to Lessee all of Lessor’s rights to proceed against
any predecessor in title other than Lessee (or an Affiliate of Lessee which
conveyed the Property to Lessor) for breaches of warranties or representations
or for latent defects in the Leased Property. Lessor shall fully cooperate with
Lessee in the prosecution of any such claim, in Lessor’s or Lessee’s name, all
at Lessee’s sole cost and expense. Lessee hereby agrees to indemnify, defend and
hold harmless Lessor from and against any claims, obligations and liabilities
against or incurred by Lessor in connection with such cooperation.

Section 7.2. Use of the Leased Property.

(a) Lessee covenants that it will (with Lessor’s commercially reasonable
cooperation to the extent necessary and required) proceed with all due diligence
and will exercise its commercially reasonable efforts to obtain and to maintain
all approvals needed to use and operate the Leased Property under applicable
local, state and federal law.

(b) Lessee shall use, or cause to be used, the Leased Property only as a hotel
facility, and for such other uses as may be necessary or incidental to such use
or such other use as otherwise approved by Lessor (the “Primary Intended Use”).
Lessee shall not use the Leased Property or any portion thereof for any other
use without the prior written consent of Lessor, which consent may be granted,
denied or conditioned in Lessor’s reasonable discretion. No use shall be made or
permitted to be made of the Leased Property, and no acts shall be done, which
will cause the cancellation or increase the premium of any insurance policy
covering the Leased Property or any part thereof (unless another adequate policy
satisfactory to Lessor is available and Lessee pays any premium increase), nor
shall Lessee sell or permit to be kept, used or sold in or about the Leased
Property any article which may be prohibited by law or fire underwriter’s
regulations. Lessee shall, at its sole cost, comply with all of the requirements
pertaining to the Leased Property of any insurance board, association,
organization or company necessary for the maintenance of insurance, as herein
provided, covering the Leased Property and Lessee’s Personal Property, except
that Lessee shall have no obligation to complete capital improvements to the
Leased Property.

(c) Subject to the provisions of Articles XIV, XV, XXI and XXII and other
express provisions in this Lease, with respect to the Leased Property, Lessee
covenants and agrees that during the Term it will (1) operate continuously the
Leased Property as a hotel facility, (2) keep in full force and effect and
comply with all the provisions of the Franchise

 

27



--------------------------------------------------------------------------------

Agreement (except that Lessee shall have no obligation to take any actions that
are the responsibility of Lessor hereunder or to complete any capital
improvements to the Leased Property required by the franchisor unless Lessor
funds the cost thereof), (3) not terminate or amend the Franchise Agreement
without the consent of Lessor (not to be unreasonably withheld, conditioned or
delayed), (4) maintain appropriate certifications and licenses for such use and
(5) seek to maximize the Gross Revenues generated therefrom consistent with
sound business practices and Lessee’s concurrent goal of maximizing its net
operating income therefrom. Lessor covenants and agrees that, with respect to
the Leased Property, during the Term it will (1) not take or allow any Affiliate
to take or fail to take any action that would interfere with, restrict or
prohibit Lessee’s operation of the Leased Property for its Primary Intended Use,
including, without limitation, modifying, amending or terminating any Franchise
Agreement or any licenses, franchises, permits, easements, leases, undertakings
or agreements held by Lessor or such Affiliate and pertaining to the Leased
Property, (2) comply with all the provisions of any Franchise Agreement relating
to Capital Expenditures (to the extent such Capital Expenditures are provided
for in the Capital Budget), the payment of any Real Estate Taxes, Personal
Property Taxes, Capital Impositions and other requirements thereof that are not
the responsibility of Lessee hereunder and (3) seek to maximize the net income
generated by Lessee from the Leased Property consistent with Lessor’s concurrent
goal of maximizing the Gross Revenues generated therefrom.

(d) Lessee shall not commit or suffer to be committed any waste on the Leased
Property, nor shall Lessee cause or permit any nuisance thereon.

(e) Lessee shall neither suffer nor permit the Leased Property or any portion
thereof, or Lessee’s Personal Property, to be used in such a manner as (1) might
reasonably tend to impair Lessor’s (or Lessee’s, as the case may be) title
thereto or to any portion thereof, or (2) may reasonably make possible a claim
or claims of adverse usage or adverse possession by the public, as such, or of
implied dedication of the Leased Property or any portion thereof, except as
necessary in the ordinary and prudent operation of the Hotels.

Section 7.3. Lessor to Grant Easements, etc.

Lessor will, from time to time, so long as no Event of Default has occurred and
is continuing, at the request of Lessee and at Lessee’s cost and expense (but
subject to the approval of Lessor, which approval shall not be unreasonably
withheld or delayed), (a) grant easements and other rights in the nature of
easements with respect to the Leased Property to third parties, (b) release
existing easements or other rights in the nature of easements which are for the
benefit of the Leased Property, (c) dedicate or transfer unimproved portions of
the Leased Property for road, highway or other public purposes, (d) execute
petitions to have the Leased Property annexed to any municipal corporation or
utility district, (e) execute amendments to any covenants and restrictions
affecting the Leased Property and (f) execute and deliver to any person any
instrument appropriate to confirm or effect such grants, releases, dedications,
transfers, petitions and amendments (to the extent of its interests in the
Leased Property), but only upon delivery to Lessor of an Officer’s Certificate
stating that such grant, release, dedication, transfer, petition or amendment
does not interfere with the proper conduct of the business of Lessee on the
Leased Property and does not materially reduce the value of the Leased Property.

 

28



--------------------------------------------------------------------------------

Section 7.4. Reservation by Lessor.

Notwithstanding anything contained in this Lease to the contrary, Lessor
expressly reserves from the operation of this Lease and the Leased Property the
right of Lessor or third party lessees of Lessor to place communications
equipment on the roof of the Leased Improvements or elsewhere on the Land and to
receive all rental and income therefrom. Such communications equipment shall
include, but not be limited to, satellite dishes, antennas, wires, conduits,
cables and associated allied materials, machinery and equipment as necessary to
properly complete the installation, maintenance and operation of such
communications equipment (“the Installations”). Lessor covenants and agrees that
the Installations shall be in such locations so that their use (including
installation, operations, maintenance, repair and removal) shall not
unreasonably interfere with or impede the use by Lessee of the Leased Property
pursuant to this Lease. Lessor shall be responsible for the Installations being
in compliance with all applicable federal, state and local laws and ordinances.
As between Lessor and Lessee, Lessor shall be responsible for the Installations
being insured under appropriate casualty and general liability insurance
coverages and in that regard, Lessor agrees to indemnify and hold Lessee
harmless from and against any and all loss, costs, claim and liability,
including reasonable attorney’s fees, for injuries to all persons and for damage
to or loss of all property, including the Leased Property, arising or alleged to
arise from any act or omission of Lessor or third party lessees of Lessor,
including their agents, employees or contractors, relating to the installation,
maintenance, repair, operation or removal of the Installations.

ARTICLE VIII

Section 8.1. Compliance with Legal and Insurance Requirements, etc.

Subject to Sections 8.2 and 8.3(b) below and Article XII relating to permitted
contests, Lessee, at its expense, will promptly (a) comply with all applicable
Legal Requirements and Insurance Requirements in respect of the use, operation,
maintenance, repair and restoration of the Leased Property, and (b) procure,
maintain and comply with all appropriate licenses and other authorizations
required for any use of the Leased Property and Lessee’s Personal Property then
being made, and for the proper operation and maintenance of the Leased Property
or any part thereof, except that Lessee shall have no obligation to complete
capital improvements to the Leased Property.

Section 8.2. Legal Requirement Covenants.

Subject to Section 8.3(b) below, Lessee covenants and agrees that the Leased
Property and Lessee’s Personal Property shall not be used for any unlawful
purpose, and that Lessee shall not permit or suffer to exist any unlawful use of
the Leased Property by others. Lessee shall acquire and maintain all appropriate
licenses, certifications, permits and other authorizations and approvals needed
to operate the Leased Property in its customary manner for the Primary Intended
Use, and any other lawful use conducted on the Leased Property as may be
permitted

 

29



--------------------------------------------------------------------------------

from time to time hereunder. Lessee further covenants and agrees that Lessee’s
use of the Leased Property and maintenance, alteration, and operation of the
same, and all parts thereof, shall at all times conform to all Legal
Requirements, unless the same are finally determined by a court of competent
jurisdiction to be unlawful (and Lessee shall use reasonable efforts to cause
all such sub-tenants, invitees or others to so comply with all Legal
Requirements). Lessee may, however, upon prior Notice to Lessor, contest the
legality or applicability of any such Legal Requirement or any licensure or
certification decision if Lessee maintains such action in good faith, with due
diligence, without prejudice to Lessor’s rights hereunder, and at Lessee’s sole
expense. If by the terms of any such Legal Requirement compliance therewith
pending the prosecution of any such proceeding may legally be delayed without
the incurrence of any lien, charge or liability of any kind against the Hotel or
Lessee’s leasehold interest therein and without subjecting Lessee or Lessor to
any liability, civil or criminal, for failure so to comply therewith, Lessee may
delay compliance therewith until the final determination of such proceeding. If
any lien, charge or civil or criminal liability would be incurred by reason of
any such delay, Lessee, on the prior written consent of Lessor, which consent
shall not be unreasonably withheld, may nonetheless contest as aforesaid and
delay as aforesaid provided that such delay would not subject Lessor to criminal
liability and Lessee both (a) furnishes to Lessor security reasonably
satisfactory to Lessor against any loss or injury by reason of such contest or
delay and (b) prosecutes the contest with due diligence and in good faith.

Section 8.3. Environmental Covenants.

Lessor and Lessee (in addition to, and not in diminution of, Lessee’s covenants
and undertakings in Sections 8.1 and 8.2 hereof) covenant and agree as follows:

(a) At all times hereafter until the later of (i) such time as all liabilities,
duties or obligations of Lessee to Lessor under the Lease have been satisfied in
full and (ii) such time as Lessee completely vacates the Leased Property and
surrenders possession of the same to Lessor, Lessee shall fully comply with all
Environmental Laws applicable to the Leased Property and the operations thereon,
except to the extent that such compliance would require the remediation of
Environmental Liabilities for which Lessee has no indemnity obligations under
Section 8.3(c). Lessee agrees to give Lessor prompt written notice of (1) all
Environmental Liabilities; (2) all pending, threatened or anticipated
Proceedings, and all notices, demands, requests or investigations, relating to
any Environmental Liability or relating to the issuance, revocation or change in
any Environmental Authorization required for operation of the Leased Property;
(3) all Releases at, on, in, under or in any way affecting the Leased Property,
or any Release known by Lessee at, on, in or under any property adjacent to the
Leased Property; and (4) all facts, events or conditions that could reasonably
lead to the occurrence of any of the above-referenced matters.

(b) Lessor hereby agrees to defend, indemnify and save harmless any and all
Lessee Indemnified Parties from and against any and all Environmental
Liabilities other than Environmental Liabilities to the extent caused by the
grossly negligent acts or failures to act of Lessee.

 

30



--------------------------------------------------------------------------------

(c) Lessee hereby agrees to defend, indemnify and save harmless any and all
Lessor Indemnified Parties from and against any and all Environmental
Liabilities to the extent caused by the grossly negligent acts or failures to
act of Lessee.

(d) If any Proceeding is brought against any Indemnified Party in respect of an
Environmental Liability with respect to which such Indemnified Party may claim
indemnification under either Section 8.3(b) or (c), the Indemnifying Party, upon
request, shall at its sole expense resist and defend such Proceeding, or cause
the same to be resisted and defended by counsel designated by the Indemnified
Party and approved by the Indemnifying Party, which approval shall not be
unreasonably withheld; provided, however, that such approval shall not be
required in the case of defense by counsel designated by any insurance company
undertaking such defense pursuant to any applicable policy of insurance. Each
Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel will be at the sole expense of such Indemnified Party unless
such counsel has been approved by the Indemnifying Party, which approval shall
not be unreasonably withheld. The Indemnifying Party shall not be liable for any
settlement of any such Proceeding made without its consent, which shall not be
unreasonably withheld, but if settled with the consent of the Indemnifying
Party, or if settled without its consent (if its consent shall be unreasonably
withheld), or if there be a final, nonappealable judgment for an adversary party
in any such Proceeding, the Indemnifying Party shall indemnify and hold harmless
the Indemnified Parties from and against any liabilities incurred by such
Indemnified Parties by reason of such settlement or judgement.

(e) If at any time any Indemnified Party has reason to believe circumstances
exist which could reasonably result in an Environmental Liability, upon
reasonable prior written notice to Lessee stating such Indemnified Party’s basis
for such belief, an Indemnified Party shall be given immediate access to the
Leased Property (including, but not limited to, the right to enter upon,
investigate, drill wells, take soil borings, excavate, monitor, test, cap and
use available land for the testing of remedial technologies), Lessee’s
employees, and to all relevant documents and records regarding the matter as to
which a responsibility, liability or obligation is asserted or which is the
subject of any Proceeding; provided that such access may be conditioned or
restricted as may be reasonably necessary to ensure compliance with law and the
safety of personnel and facilities or to protect confidential or privileged
information. All Indemnified Parties requesting such immediate access and
cooperation shall endeavor to coordinate such efforts to result in as minimal
interruption of the operation of the Leased Property as practicable.

(f) The indemnification rights and obligations provided for in this Article VIII
shall be in addition to any indemnification rights and obligations provided for
elsewhere in this Lease.

(g) The indemnification rights and obligations provided for in this Article VIII
shall survive the termination of this Lease.

For purposes of this Section 8.3, all amounts for which any Indemnified Party
seeks indemnification shall be computed net of (a) any actual income tax benefit
resulting therefrom to such Indemnified Party, (b) any insurance proceeds
received (net of tax effects) with respect

 

31



--------------------------------------------------------------------------------

thereto, and (c) any amounts recovered (net of tax effects) from any third
parties based on claims the Indemnified Party has against such third parties
which reduce the damages that would otherwise be sustained; provided that in all
cases, the timing of the receipt or realization of insurance proceeds or income
tax benefits or recoveries from third parties shall be taken into account in
determining the amount of reduction of damages. Each Indemnified Party agrees to
use its reasonable efforts to pursue, or assign to Lessee or Lessor, as the case
may be, any claims or rights it may have against any third party which would
materially reduce the amount of damages otherwise incurred by such Indemnified
Party.

Notwithstanding anything to the contrary contained in this Lease, if Lessor
shall become entitled to the possession of the Leased Property by virtue of the
termination of the Lease or repossession of the Leased Property, then Lessor may
assign its indemnification rights under Section 8.3 of this Lease (but not any
other rights hereunder) to any Person to whom Lessor subsequently transfers the
Leased Property, subject to the following conditions and limitations, each of
which shall be deemed to be incorporated into the terms of such assignment,
whether or not specifically referred to therein:

(1) The indemnification rights referred to in this Section may be assigned only
if a known Environmental Liability then exists or if a Proceeding is then
pending or, to the knowledge of Lessee or Lessor, then threatened with respect
to the Leased Property;

(2) Such indemnification rights shall be limited to Environmental Liabilities
relating to or specifically affecting the Leased Property; and

(3) Any assignment of such indemnification rights shall be limited to the
immediate transferee of Lessor, and shall not extend to any such transferee’s
successors or assigns.

ARTICLE IX

Section 9.1. Maintenance and Repair.

(a) Unless caused by Lessee’s gross negligence or willful misconduct or that of
its employees or agents, Lessee shall not be required to bear the cost of any
Capital Expenditures, including any expenditures for items classified as capital
items under U.S. generally accepted accounting principles. Except to the extent
required by Article XXXVIII or elsewhere in this Lease, however, nothing herein
shall be construed to require Lessor to build or rebuild any improvement on the
Leased Property, or to fund or make any repairs, replacements, alterations,
restorations or renewals of any nature or description to the Leased Property,
whether ordinary or extraordinary, foreseen or unforeseen, or to make any
expenditure whatsoever with respect thereto, in connection with this Lease, or
to maintain the Leased Property in any way. Except as expressly set forth
elsewhere in this Lease, Lessee hereby waives, to the extent permitted by law,
the right to make repairs at the expense of Lessor pursuant to any law in effect
at the time of the execution of this Lease or hereafter enacted. Lessor shall
have the right to give, record and post, as appropriate, notices of
nonresponsibility under any mechanic’s lien laws now or hereafter existing.
Notwithstanding anything in the foregoing to the contrary, to the extent any
equipment used in the operation of the Hotel as of the Commencement Date is
leased

 

32



--------------------------------------------------------------------------------

equipment and not owned equipment, Lessor shall have no obligation to acquire
such leased equipment or replace such leased equipment with owned equipment
during the Term and therefore, to the extent Lessee elects to acquire or replace
any such leased equipment with owned equipment, the cost to acquire such owned
equipment shall not be charged to Lessor under any of the provisions of this
Lease or reduce any amounts to which Lessor is entitled under this Lease.

(b) Except for conditions caused by Lessor’s or its agents’ or employees’ breach
of this Lease or their gross negligence or willful misconduct or resulting from
Force Majeure, Lessee will keep the Leased Property and all private roadways,
sidewalks and curbs appurtenant thereto that are under Lessee’s control,
including windows and plate glass, parking lots, mechanical, electrical and
plumbing systems and equipment (including conduit and ductware), and non-load
bearing interior walls, in good order and repair, except for ordinary wear and
tear (whether or not the need for such repairs occurred as a result of Lessee’s
use, any prior use, the elements or the age of the Leased Property, or any
portion thereof), and, except as otherwise provided in Article XIV or XV, with
reasonable promptness, make all necessary and appropriate repairs thereto of
every kind and nature, whether interior or exterior, ordinary or extraordinary,
foreseen or unforeseen, except repairs (i) arising by reason of a condition
existing prior to the commencement of the Term (concealed or otherwise), or
(ii) capital improvements requiring Capital Expenditures required by any
governmental agency having jurisdiction over the Leased Property, or
(iii) capital improvements or repairs to the structural elements of the Leased
Improvements, or (iv) other capital improvements to the Leased Improvements, the
cost of which would constitute Capital Expenditures. Lessee shall obtain and
maintain in effect maintenance contracts throughout the Term with reputable
service firms on all serviceable systems and assets included with the Fixtures
which constitute a portion of the Leased Property, unless such services can be
competently provided by Lessee’s employees, in which event such services may be
provided by Lessee’s employees. All repairs shall, to the extent reasonably
achievable, be at least equivalent in quality to the original work. Lessee will
not take or omit to take any action, the taking or omission of which might
materially impair the value or the usefulness of the Leased Property or any part
thereof for its Primary Intended Use. Notwithstanding any other provision of
this Lease, however, other than under Articles XIV and XV on the conditions set
forth therein, Lessee shall not be required to bear the costs of complying with
this Section with respect to Capital Expenditures, including any items
classified as capital items under U.S. generally accepted accounting principles,
but shall be required to comply with this Section as to such items if and to the
extent that amounts are available therefor from the reserve required to be
established by Lessor under Article XX or are otherwise provided by Lessor.
Lessor shall be responsible for all such Capital Expenditures, including,
without limitation, Capital Expenditures required to comply with all Legal
Requirements (including, without limitation, all Environmental Laws, the
Americans with Disabilities Act and any state or local handicap access laws and
regulations and all zoning and land use laws and regulations) and Capital
Expenditures required to comply with any Franchise Agreement; subject to
Lessor’s right to approve the Capital Budget for such Leased Property. If Lessor
fails to make any Capital Expenditure required by any Franchisor and such
refusal results in a default under or termination of the related Franchise
Agreement, Lessor shall be responsible for all damages, termination payments
payable by Lessee under the terms of such Franchise Agreement, application fees
for a new franchise license reasonably approved by Lessor, increased royalty
fees and other costs arising out of such refusal or out of the resulting need to
apply for and enter into a substitute franchise license agreement.

 

33



--------------------------------------------------------------------------------

(c) Nothing contained in this Lease and no action or inaction by Lessor shall be
construed as (1) constituting the request of Lessor, expressed or implied, to
any contractor, subcontractor, laborer, materialman or vendor to or for the
performance of any labor or services or the furnishing of any materials or other
property for the construction, alteration, addition, repair or demolition of or
to the Leased Property or any part thereof, or (2) giving Lessee any right,
power or permission to contract for or permit the performance of any labor or
services or the furnishing of any materials or other property in such fashion as
would permit the making of any claim against Lessor in respect thereof or to
make any agreement that may create, or in any way be the basis for any right,
title, interest, lien, claim or other encumbrance upon the estate of Lessor in
the Leased Property, or any portion thereof.

(d) Lessee will, upon the expiration or prior termination of the Term, vacate
and surrender the Leased Property to Lessor in the condition in which the Leased
Property was originally received from Lessor, except as repaired, rebuilt,
restored, altered or added to as permitted or required by the provisions of this
Lease and except for ordinary wear and tear (subject to the obligation of Lessee
to maintain the Leased Property in accordance with Section 9.1(b) above during
the entire Term of the Lease), or damage by casualty or Condemnation (subject to
the obligations of Lessee to restore or repair as set forth in the Lease).

(e) If Lessor fails to make any emergency Capital Expenditures promptly
following Notice from Lessee of an emergency situation, then Lessee will have
the right, but not the obligation, to make such Capital Expenditures on behalf
of and for the account of Lessor, whereupon Lessor shall reimburse Lessee
therefor, together with interest thereon at the Overdue Rate, promptly upon
receipt of all documentation evidencing such Capital Expenditure. If Lessor
fails to so reimburse Lessee within ten days after written demand therefor, then
in addition to such rights and remedies as Lessee may have with respect to such
breach, Lessee may offset the amounts owed against the next payments of Rent due
to Lessor under this Lease.

Section 9.2. Encroachments, Restrictions, etc.

If as a result of any act or omission on the part of Lessee any of the Leased
Improvements, at any time, (i) materially encroach upon any property, street or
right-of-way adjacent to the Leased Property, or (ii) violate the agreements or
conditions contained in any lawful restrictive covenant or other agreement
affecting the Leased Property, or any part thereof, or (iii) impair the rights
of others under any easement or right-of-way to which the Leased Property is
subject as a result of any act or omission on the part of Lessee, then promptly
upon the request of Lessor or at the behest of any person affected by any such
encroachment, violation or impairment, Lessee shall, at its expense, subject to
its right to contest the existence of any encroachment, violation or impairment
and in such case, in the event of an adverse final determination, either
(a) obtain valid and effective waivers or settlements of all claims, liabilities
and damages resulting from each such encroachment, violation or impairment,
whether the same shall affect Lessor or Lessee or (b) make such changes in the
Leased Improvements, and take such other actions, as Lessee in the good faith
exercise of its judgment deems reasonably

 

34



--------------------------------------------------------------------------------

practicable to remove such encroachment, and to end such violation or
impairment, including, if necessary, the alteration of any of the Leased
Improvements, and in any event take all such actions as may be necessary in
order to be able to continue the operation of the Leased Improvements for the
Primary Intended Use substantially in the manner and to the extent the Leased
Improvements were operated prior to the assertion of such violation, impairment
or encroachment. Any such alteration shall be made in conformity with the
applicable requirements of Article X. Lessee’s obligations under this
Section 9.2 shall be in addition to and shall in no way discharge or diminish
any obligation of any insurer under any policy of title or other insurance held
by Lessor.

ARTICLE X

Section 10.1. Alterations.

After receiving approval of Lessor, which approval shall not be unreasonably
withheld and which approval may be evidenced by Lessor’s approval of the Capital
Budget, Lessee shall have the right to make such material additions,
modifications or improvements to the Leased Property from time to time as Lessee
deems desirable for its permitted uses and purposes, provided that non-material
additions, modifications and improvements will not require such consent and no
such action significantly alters the character or purposes or significantly
detracts from the value or operating efficiency thereof and will not
significantly impair the revenue-producing capability of the Leased Property
(other than during the period such work is being performed) or adversely affect
the ability of Lessee to comply with the provisions of this Lease. Except as
approved in the Capital Budget, the cost of such additions, modifications or
improvements to the Leased Property shall be paid by Lessee, and all such
additions, modifications and improvements shall, without payment by Lessor at
any time, be included under the terms of this Lease and upon expiration or
earlier termination of this Lease shall pass to and become the property of
Lessor. Notwithstanding anything in this Lease to the contrary, Lessor retains
the right to reconfigure meeting/banquet rooms and guestrooms, with the result
thereof being an increase in the number of guestrooms and a decrease in the area
and/or number of meeting/banquet rooms, all at the sole cost and expense of
Lessor.

Section 10.2. Salvage.

All materials which are scrapped or removed in connection with the making of
repairs required by Articles IX or X shall be or become the property of Lessor
or Lessee depending on which party is paying for or providing the financing for
such work.

Section 10.3. Joint Use Agreements.

If Lessee constructs additional improvements that are connected to the Leased
Property or share maintenance facilities, HVAC, electrical, plumbing or other
systems, utilities, parking or other amenities, the parties shall enter into a
mutually agreeable cross-easement or joint use agreement, the form of which has
been approved in advance by Lessor, to make available necessary services and
facilities in connection with such additional improvements, to protect each of
their respective interests in the properties affected, and to provide for
separate ownership, use, and/or financing of such improvements.

 

35



--------------------------------------------------------------------------------

ARTICLE XI

Section 11.1. Liens.

Subject to the provision of Article XII relating to permitted contests, Lessee
will not directly or indirectly create or allow to remain and will promptly
discharge at its expense any lien, encumbrance, attachment, title retention
agreement or claim upon the Leased Property or any attachment, levy, claim or
encumbrance in respect of the Rent, not including, however, (a) this Lease,
(b) the matters, if any, included as exceptions in the title policy insuring
Lessor’s interest in the Leased Property, (c) restrictions, liens and other
encumbrances which are consented to in writing by Lessor or any easements
granted pursuant to the provisions of Section 7.3 of this Lease, (d) liens for
those taxes upon Lessor which Lessee is not required to pay hereunder,
(e) subleases permitted by Article XXV hereof, (f) liens for Impositions or for
sums resulting from noncompliance with Legal Requirements so long as (1) the
same are not yet payable or are payable without the addition of any fine or
penalty or (2) such liens are in the process of being contested as permitted by
Article XII, (g) liens of mechanics, laborers, materialmen, suppliers or vendors
for sums either disputed or not yet due provided that (1) the payment of such
sums shall not be postponed under any related contract for more than 60 days
after the completion of the action giving rise to such lien and such reserve or
other appropriate provisions as shall be required by law or generally accepted
accounting principles shall have been made therefor or (2) any such liens are in
the process of being contested as permitted by Article XII hereof, and (h) any
liens which are the responsibility of Lessor pursuant to the provisions of this
Lease.

ARTICLE XII

Section 12.1. Permitted Contests.

Lessee shall have the right to contest the amount or validity of any Imposition
to be paid by Lessee or any Legal Requirement or Insurance Requirement or any
lien, attachment, levy, encumbrance, charge or claim (“Claims”) not otherwise
permitted by Article XI, by appropriate legal proceedings in good faith and with
due diligence (but this shall not be deemed or construed in any way to relieve,
modify or extend Lessee’s covenants to pay or its covenants to cause to be paid
any such charges at the time and in the manner as in this Article provided), on
condition, however, that such legal proceedings shall not operate to relieve
Lessee from its obligations hereunder and shall not cause the sale or risk the
loss of any portion of the Leased Property, or any part thereof, or cause Lessor
or Lessee to be in default under any mortgage, deed of trust, security deed or
other agreement encumbering the Leased Property or any interest therein. Upon
the request of Lessor, Lessee shall either (a) provide a bond or other assurance
reasonably satisfactory to Lessor that all Claims which may be assessed against
the Leased Property together with interest and penalties, if any, thereon will
be paid, or (b) deposit within the time otherwise required for payment with a
bank or trust company as trustee upon terms reasonably satisfactory

 

36



--------------------------------------------------------------------------------

to Lessor, as security for the payment of such Claims, money in an amount
sufficient to pay the same, together with interest and penalties in connection
therewith, as to all Claims which may be assessed against or become a Claim on
the Leased Property, or any part thereof, in said legal proceedings. Lessee
shall furnish Lessor and any lender of Lessor with reasonable evidence of such
deposit within five days of the same. Lessor agrees to join in any such
proceedings if the same be required to legally prosecute such contest of the
validity of such Claims; provided, however, that Lessor shall not thereby be
subjected to any liability for the payment of any costs or expenses in
connection with any proceedings brought by Lessee; and Lessee covenants to
indemnify and save harmless Lessor from any such costs or expenses. Lessee shall
be entitled to any refund of any Claims and such charges and penalties or
interest thereon which have been paid by Lessee or paid by Lessor and for which
Lessor has been fully reimbursed. In the event that Lessee fails to pay any
Claims when due or to provide the security therefor as provided in this
paragraph and to diligently prosecute any contest of the same, Lessor may, upon
ten days advance Notice to Lessee, pay such charges together with any interest
and penalties and the same shall be repayable by Lessee to Lessor as Additional
Charges at the next Payment Date provided for in this Lease. Provided, however,
that should Lessor reasonably determine that the giving of such Notice would
risk loss to the Leased Property or cause damage to Lessor, then Lessor shall
give such Notice as is practical under the circumstances. Lessor reserves the
right to contest any of the Claims at its expense not pursued by Lessee. Lessor
and Lessee agree to cooperate in coordinating the contest of any claims.

ARTICLE XIII

Section 13.1. General Insurance Requirements.

During the Term, Lessor and Lessee agree at all times to keep the Leased
Property insured with the kinds and amounts of insurance described in the
Management Agreement.

Section 13.2. Waiver of Subrogation.

If available, all Property insurance policies carried by Lessor or Lessee shall
expressly waive any right of subrogation on the part of the insurer against the
other party.

Section 13.3. Form Satisfactory, etc.

All of the policies of insurance referred to in this Article XIII shall be
written in a form, with deductibles reasonably satisfactory to Lessor. Lessee
shall pay all of the premiums relating to insurance coverage required per
Section 13.1 and deliver certificates thereof to Lessor prior to their effective
date and annually thereafter. In the event of the failure of Lessee either to
effect such insurance as herein called for or to pay the premiums therefore, or
to deliver such certificates thereof to Lessor at the times required, Lessor
shall be entitled, but shall have no obligation, to effect such insurance and
pay the premiums therefore, and Lessee shall reimburse Lessor for any premium or
premiums paid by Lessor for the coverage required under this Section upon
written demand therefore, and Lessee’s failure to repay the same within 30 days
after Notice of such failure from Lessor shall constitute an Event of Default
within the meaning of Section 16.1(c). Each insurer mentioned in this Article
XIII shall agree, by endorsement to the

 

37



--------------------------------------------------------------------------------

policy or policies issued by it, that it will give to Lessor at least 60 days
written notice before the coverage under such policy or policies in question
shall be materially reduced, allowed to expire or cancelled.

Section 13.4. Increase in Limits.

If either Lessor or Lessee at any time deems the limits and/or retentions of the
coverages outlined in Section 13.1 then carried to be either excessive or
insufficient, Lessor and Lessee shall endeavor in good faith to agree in writing
on the proper and reasonable limits for such insurance to be carried and such
insurance shall thereafter be carried with the limits and/or retentions thus
agreed on until further change pursuant to the provision of this Section.

Section 13.5. Blanket Policy.

Notwithstanding anything to the contrary contained in this Article XIII, Lessee
or Lessor may bring the insurance provided for herein within the coverage of a
so-called blanket policy or policies of insurance carried and maintained by
Lessee or Lessor; provided, however, that the coverage afforded to Lessor and
Lessee will not be reduced or diminished or otherwise be different from that
which would exist under a separate policy of insurance, and provided further
that the requirements of this Article XIII are otherwise satisfied.

Section 13.6. Separate Insurance.

Lessee shall not on Lessee’s own initiative or pursuant to the request or
requirement of any third party, take out separate insurance or increase the
amount of any then existing insurance by securing an additional policy or
additional policies, unless all parties having an insurable interest in the
subject matter of the insurance, including in all cases Lessor, are included
therein as insureds, and the loss is payable under separate additional insurance
in the same manner as losses are payable under this Lease. Lessee shall
immediately notify Lessor in writing that Lessee has obtained any such separate
insurance or of the increasing of any of the amounts of the then existing
insurance.

Section 13.7. Reports On Insurance Claims.

Lessee shall promptly investigate and make a complete and timely written report
to the appropriate insurance company as to all accidents. Claims for damage
relating to the ownership, operation, and maintenance of the Hotel, any damage
or destruction to the Hotel and the estimated cost of repair thereof shall
prepared by Lessee. Lessee shall prepare any and all reports required by any
insurance company as required under the terms of the insurance policy involved,
and a final copy of such report shall be furnished to Lessor. Lessee shall be
authorized to execute proofs of such loss, in the aggregate amount of $5,000 or
less, with respect to any single casualty or other event.

 

38



--------------------------------------------------------------------------------

ARTICLE XIV

Section 14.1. Insurance Proceeds.

Subject to the provisions of Section 14.5 and except to the extent otherwise
required in the policies of insurance required hereunder, all proceeds payable
by reason of any loss or damage to the Leased Property, or any portion thereof,
and insured under any policy of insurance required by Article XIII of this Lease
shall be paid to Lessor and held in trust by Lessor in an interest-bearing
account, shall be made available, if applicable, for reconstruction or repair,
as the case may be, of any damage to or destruction of the Leased Property, or
any portion thereof, and, if applicable, shall be paid out by Lessor from time
to time for the reasonable costs of such reconstruction or repair upon
satisfaction of reasonable terms and conditions specified by Lessor. Any excess
proceeds of insurance remaining after the completion of the restoration or
reconstruction to the Leased Property shall be paid to Lessee. If neither Lessor
nor Lessee is required or elects to repair and restore, all such insurance
proceeds shall be retained by Lessor. Determination of all salvage resulting
from any property covered by insurance shall be made by Lessor.

Section 14.2. Reconstruction in the Event of Damage or Destruction Covered by
Insurance.

(a) If the Leased Property is totally or partially destroyed by a risk covered
by the insurance described in Article XIII and in Lessor’s reasonable judgment
the Hotel thereby is rendered Unsuitable for its Primary Intended Use, Lessor
may, at Lessor’s option to be exercised within ninety (90) days after the date
of such occurrence, restore the Hotel to substantially the same condition as
existed immediately before the damage or destruction and otherwise in accordance
with the terms of the Lease. If Lessor fails to timely make such election,
Lessor shall be deemed to have terminated the Lease, in which case Lessor must
provide Lessee with Substitute Leases for execution by Lessee, at Lessee’s
election, as described in Article XL of this Lease.

(b) If the Leased Property is partially destroyed by a risk covered by the
insurance described in Article XIII, but the Hotel is not thereby rendered
Unsuitable for its Primary Intended Use, Lessor shall promptly restore the Hotel
to substantially the same condition as existed immediately before the damage or
destruction and otherwise in accordance with the terms of the Lease to the
extent of insurance proceeds received by Lessor.

Section 14.3. Lessee’s Personal Property.

All insurance proceeds payable by reason of any loss of or damage to any of
Lessee’s Personal Property and any business interruption insurance shall be paid
to Lessee; provided, however, no such payments shall diminish or reduce the
insurance payments otherwise payable to or for the benefit of Lessor hereunder.

 

39



--------------------------------------------------------------------------------

Section 14.4. Abatement of Rent.

Any damage or destruction due to casualty notwithstanding, this Lease shall
remain in full force and effect, but Lessee’s obligation to make rental payments
and to pay all other charges required by this Lease shall be equitably abated
from and after the date of such damage or destruction.

Section 14.5. Damage Near End of Term.

If damage to or destruction of the Leased Property rendering the Hotel
Unsuitable for its Primary Intended Use occurs during the last 24 months of the
Term, then Lessor or Lessee shall have the right to terminate this Lease by
giving written notice to the other party within 30 days after the date of damage
or destruction, whereupon all accrued Rent shall be paid immediately, and this
Lease shall automatically terminate five days after the date of such notice.

Section 14.6. Waiver.

Lessee hereby waives any statutory rights of termination that may arise by
reason of any damage or destruction of the Leased Property that Lessor is
obligated to restore or may restore under any of the provisions of this Lease.

ARTICLE XV

Section 15.1. Definitions.

(a) “Condemnation” means a Taking resulting from (1) the exercise of any
governmental power, whether by legal proceedings or otherwise, by a Condemnor,
and (2) a voluntary sale or transfer by Lessor to any Condemnor, either under
threat of condemnation or while legal proceedings for condemnation are pending.

(b) “Date of Taking” means the date the Condemnor has the right to possession of
the property being condemned.

(c) “Award” means all compensation, sums or anything of value awarded, paid or
received on a total or partial Condemnation.

(d) “Condemnor” means any public or quasi-public authority, or private
corporation or individual, having the power of Condemnation.

Section 15.2. Parties’ Rights and Obligations.

If, during the Term, there is any Condemnation of all or any part of the Leased
Property or any interest in this Lease, the rights and obligations of Lessor and
Lessee shall be determined by this Article XV.

 

40



--------------------------------------------------------------------------------

Section 15.3. Total Taking.

If title to the fee of the whole of the Leased Property is condemned by any
Condemnor, this Lease shall cease and terminate as of the Date of Taking by the
Condemnor with respect to the Leased Property. If title to the fee of less than
the whole of the Leased Property is so taken or condemned, which nevertheless
renders the Leased Property Unsuitable or Uneconomic for its Primary Intended
Use, Lessee and Lessor shall each have the option, by notice to the other, at
any time prior to the Date of Taking, to terminate this Lease as of the Date of
Taking. Upon such date, if such Notice has been given, this Lease shall
thereupon cease and terminate with respect to the Leased Property. All Base
Rent, Percentage Rent and Additional Charges paid or payable by Lessee hereunder
with respect to the Leased Property shall be apportioned as of the Date of
Taking, and Lessee shall promptly pay Lessor such amounts.

Section 15.4. Allocation of Award.

The total Award made in connection with a Total Taking, or a partial Taking that
results in a termination of this Lease with respect to the Leased Property, or
for loss of Rent, or for Lessor’s loss of business beyond the Term, shall be
solely the property of and payable to Lessor. Any Award made for loss of
Lessee’s business during the remaining Term, if any, or for the taking of
Lessee’s Personal Property or for removal and relocation expenses of Lessee in
any such proceedings shall be the sole property of and payable to Lessee. Any
other Award not separately allocated to Lessor or Lessee shall be equitably
apportioned between Lessor and Lessee in proportion to the then Fair Market
Value of the leasehold estate of Lessee hereunder and the then Fair Market Value
of the Leased Property.

Section 15.5. Partial Taking.

If title to less than the whole of the Leased Property is condemned, and the
Leased Property is still suitable for its Primary Intended Use, and not
Uneconomic for its Primary Intended Use, or if Lessee or Lessor is entitled but
neither elects to terminate this Lease with respect to the Leased Property as
provided in Section 15.3, Lessor at its cost shall with all reasonable dispatch
restore the untaken portion of any Leased Improvements so that the Leased
Improvements constitute a complete architectural unit of the same general
character and condition (as nearly as may be possible under the circumstances)
as the Leased Improvements existing immediately prior to the Condemnation.

Section 15.6. Temporary Taking.

If the whole or any part of the Leased Property or of Lessee’s interest under
this Lease is condemned by any Condemnor for its temporary use or occupancy,
which for purposes hereof shall mean two (2) weeks or less, this Lease shall not
terminate by reason thereof, and Lessee shall continue to pay, in the manner and
at the terms herein specified, the full amounts of Base Rent and Additional
Charges with respect to such Leased Property. In addition, Lessee shall pay
Percentage Rent at a rate equal to the average Percentage Rent during the last
three preceding Fiscal Years (or if three Fiscal Years shall not have elapsed,
the average during the preceding Fiscal Years). Except only to the extent that
Lessee may be prevented from so doing pursuant to

 

41



--------------------------------------------------------------------------------

the terms of the order of the Condemnor, Lessee shall continue to perform and
observe all of the other terms, covenants, conditions and obligations hereof on
the part of Lessee to be performed and observed, as though such Condemnation had
not occurred. In the event of any Condemnation as in this Section 15.6
described, the entire amount of any Award made for such Condemnation allocable
to the Term of this Lease, whether paid by way of damages, rent or otherwise,
shall be paid to Lessor. Lessor covenants that upon the termination of any such
period of temporary use or occupancy it will, at its sole cost and expense,
restore the Leased Property as nearly as may be reasonably possible to the
condition in which the same was immediately prior to such Condemnation, unless
such period of temporary use or occupancy extends beyond the expiration of the
Term, in which case Lessee shall not be required to make such restoration.

ARTICLE XVI

Section 16.1. Events of Default.

If any one or more of the following events (individually, an “Event of Default”)
occurs:

(a) if Lessee fails to make payment of the Base Rent, Percentage Rent or
Additional Charges within ten (10) days after the same becomes due and payable
and such failure continues for five (5) business days after notice to Lessee of
such failure; provided, however, Lessor shall not be required to give notice of
such failure more than three (3) times in any Fiscal Year; or

(b) if Lessee fails to observe or perform any other term, covenant or condition
of this Lease and such failure is not cured by Lessee within a period of thirty
(30) days after receipt by such party of Notice thereof from Lessor, unless such
failure cannot with due diligence be cured within a period of thirty (30) days,
in which case it shall not be deemed an Event of Default if Lessee proceeds
promptly and with due diligence to cure the failure and diligently completes the
curing thereof provided, however, in no event shall such cure period extend
beyond 150 days after such Notice (provided that no Event of Default shall be
deemed to have occurred pursuant to this subsection (c) to the extent that
Lessee’s failure to observe or perform any term, covenant or condition of this
Lease is caused by Lessor’s failure to fulfill its obligations under this Lease
or an Unavoidable Occurrence); or

(c) if Lessee or Lessor shall file a petition in bankruptcy or reorganization
for an arrangement pursuant to any federal or state bankruptcy law or any
similar federal or state law, or shall be adjudicated a bankrupt or shall make
an assignment for the benefit of creditors or shall admit in writing its
inability to pay its debts generally as they become due, or if a petition or
answer proposing the adjudication of Lessee as a bankrupt or its reorganization
pursuant to any federal or state bankruptcy law or any similar federal or state
law shall be filed in any court and Lessee shall be adjudicated a bankrupt and
such adjudication shall not be vacated or set aside or stayed within sixty
(60) days after the entry of an order in respect thereof, or if a receiver of
Lessee of the whole or substantially all of the assets of Lessee shall be
appointed in any proceedings brought by Lessee or if any such receiver, trustee
or liquidator shall be appointed in any proceeding brought against Lessee shall
not be vacated or set aside or stayed within sixty (60) days after such
appointment; or

 

42



--------------------------------------------------------------------------------

(d) if Lessee or Lessor is liquidated or dissolved, or begins proceedings toward
such liquidation or dissolution, or, if Lessee or Lessor in any manner, permits
the sale or divestiture of substantially all of its assets; or

(e) if the estate or interest of Lessee in the Leased Property or any part
thereof is voluntarily or involuntarily transferred, assigned, conveyed, levied
upon or attached in any proceeding (unless Lessee is contesting such lien or
attachment in good faith in accordance with this Lease); or

(f) if, except as a result of damage, destruction, renovation or a partial or
complete Condemnation or otherwise with Lessor’s prior written approval, Lessee
voluntarily ceases operations on the Leased Property for a period in excess of
thirty (30) days; or

(g) if an event of default has been declared by the franchisor under the
Franchise Agreement with respect to the Hotel as a result of any action or
failure to act by Lessee or any other person with whom Lessee contracts for
management services at the Hotel, other than a default caused by a breach of
this Lease by Lessor or a failure to complete improvements required by the
franchisor because Lessor has not provided funds for such improvements to the
extent required pursuant to this Lease or Lessor is otherwise accountable for
such default under the Franchise Agreement, and such event of default is
continuing after the expiration of any applicable grace period; or

(h) if an event of default by Lessee (or any Affiliate of Lessee) occurs under
any other lease between Lessor (or any Affiliate of Lessor) and Lessee. In the
event of an event of default by Lessee under this Lease, such event of default
shall also constitute an event of default under any other lease between Lessor
(or any Affiliate of Lessor) and Lessee.

For purposes of this Section 16.1(h), Lessee shall mean and include any
additional lessee subsequently approved by Lessor (or any Affiliate of Lessor)
for lease transactions with Lessor (or any Affiliate of Lessor) and with whom a
lease or leases are actually entered into by Lessor (or any Affiliate of
Lessor).

Then, and in any such event and provided such Event of Default by Lessee is
continuing, Lessor may exercise one or more remedies available to it herein or
at law or in equity, including but not limited to its right to terminate this
Lease giving Lessee not less than ten (10) days’ written notice of such
termination.

If litigation is commenced with respect to any alleged default under this Lease,
the prevailing party in such litigation shall receive, in addition to its
damages incurred, such sum as the court shall determine as its reasonable
attorneys’ fees, and all costs and expenses incurred in connection therewith.

 

43



--------------------------------------------------------------------------------

Section 16.2. Surrender.

If an Event of Default occurs for other than by reason of Force Majeure (and the
event giving rise to such Event of Default has not been cured within the
curative period relating thereto as set forth in Section 16.1) and is
continuing, whether or not this Lease has been terminated pursuant to
Section 16.1, Lessee shall, if requested by Lessor so to do, immediately
surrender and assign to Lessor or Lessor’s designee the Leased Property
including, without limitation, any and all books, records, files, licenses,
permits and keys relating thereto, and quit the same and Lessor may enter upon
and repossess the Leased Property by reasonable force, summary proceedings,
ejectment or otherwise, and may remove Lessee and all other persons and any and
all personal property from the Leased Property, subject to rights of any hotel
guests and to any requirement of law. Lessee hereby waives any and all
requirements of applicable laws for service of notice to re-enter the Leased
Property. Lessor shall be under no obligation to, but may if it so chooses,
relet the Leased Property or otherwise mitigate Lessor’s damages.

Section 16.3. Damages.

(a) Neither (i) the termination of this Lease, (ii) the repossession of the
Leased Property, (iii) the failure of Lessor to relet the Leased Property, nor
(iv) the reletting of all or any portion thereof, shall relieve Lessee of its
liability and obligations hereunder, all of which shall survive any such
termination, repossession or reletting. In the event of any such termination,
Lessee shall forthwith pay to Lessor all Rent due and payable with respect to
the Leased Property to and including the date of such termination.

(b) Lessee shall forthwith pay to Lessor, at Lessor’s option, as and for
liquidated and agreed current damages for Lessee’s default, either:

(i) Without termination of Lessee’s right to possession of the Leased Property,
each installment of Rent (including Percentage Rent as determined below) and
other sums payable by Lessee to Lessor under the Lease as the same becomes due
and payable, which Rent and other sums shall bear interest at the Overdue Rate,
and Lessor may enforce, by action or otherwise, any other term or covenant of
this Lease; or

(ii) the sum of:

(A) the unpaid Rent which had been earned at the time of termination,
repossession or reletting;

(B) the worth at the time of termination, repossession or reletting of the
amount by which the unpaid Rent for the balance of the Term after the time of
termination, repossession or reletting, exceeds the amount of such rental loss
that Lessee proves could be reasonably avoided and as reduced for rentals
received after the time of termination, repossession or reletting, if and to the
extent required by applicable law; and

(C) any other amount necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s failure to perform its obligations under

 

44



--------------------------------------------------------------------------------

this Lease or which in the ordinary course of things, would be likely to result
therefrom. The worth at the time of termination, repossession or reletting of
the amount referred to in subparagraph (B) is computed by discounting such
amount at the discount rate of the Federal Reserve Bank of New York at the time
of award plus 1%.

Percentage Rent for the purposes of this Section 16.3 shall be a sum equal to
(i) the average of the annual amounts of the Percentage Rent for the three
Fiscal Years immediately preceding the Fiscal Year in which the termination,
re-entry or repossession takes place, or (ii) if three Fiscal Years shall not
have elapsed, the average of the Percentage Rent during the preceding Fiscal
Years during which the Lease was in effect, or (iii) if one Fiscal Year has not
elapsed, the amount derived by annualizing the Percentage Rent from the
effective date of this Lease.

Section 16.4. Waiver.

If this Lease is terminated pursuant to Section 16.1, Lessee waives, to the
extent permitted by applicable law, (a) any right to a trial by jury in the
event of summary proceedings to enforce the remedies set forth in this Article
XVI, and (b) the benefit of any laws now or hereafter in force exempting
property from liability for rent or for debt and Lessor waives any right to
“pierce the corporate veil” of Lessee other than to the extent funds shall have
been inappropriately paid any Affiliate of Lessee following a default resulting
in an Event of Default.

Section 16.5. Application of Funds.

Any payments received by Lessor under any of the provisions of this Lease during
the existence or continuance of any Event of Default shall be applied to
Lessee’s obligations in the order that Lessor may determine or as may be
prescribed by the laws of the State.

ARTICLE XVII

Section 17.1. Lessor’s Right to Cure Lessee’s Default.

If Lessee fails to make any payment or to perform any act required to be made or
performed under this Lease including, without limitation, Lessee’s failure to
comply with the terms of any Franchise Agreement other than a failure to
complete improvements required by the franchisor because Lessor has not provided
Lessee with the funds therefor, and fails to cure the same within the relevant
time periods provided in Section 16.1, Lessor, without waiving or releasing any
obligation of Lessee, and without waiving or releasing any obligation or
default, may (but shall be under no obligation to) at any time thereafter make
such payment or perform such act for the account and at the expense of Lessee,
and may, to the extent permitted by law, enter upon the Leased Property for such
purpose and, subject to Section 16.4, take all such action thereon as, in
Lessor’s opinion, may be necessary or appropriate therefor. No such entry shall
be deemed an eviction of Lessee. All sums so paid by Lessor and all costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses, in each case to the extent permitted by law) so incurred, together
with a late charge thereon (to the extent permitted by law) at the

 

45



--------------------------------------------------------------------------------

Overdue Rate from the date on which such sums or expenses are paid or incurred
by Lessors, shall be paid by Lessee to Lessor on demand. The obligations of
Lessee and rights of Lessor contained in this Article shall survive the
expiration or earlier termination of this Lease.

ARTICLE XVIII

Section 18.1. Provisions Relating to Purchase of the Leased Property.

If Lessee purchases the Leased Property from Lessor pursuant to any of the terms
of this Lease, the closing of the purchase shall occur 30 days after Lessor
accepts Lessee’s offer to purchase the Leased Property, unless the provision of
the Lease under which such offer was made specifies a different closing date, in
which case the date set forth in such provision shall be the closing date. At
such closing, Lessor shall, upon receipt from Lessee of the applicable purchase
price, together with full payment of any unpaid Rent due and payable with
respect to any period ending on or before the date of the purchase, deliver to
Lessee an appropriate limited or special warranty deed or other conveyance
conveying the entire interest of Lessor in and to the Leased Property to Lessee
free and clear of all encumbrances other than (a) those that Lessee has agreed
hereunder to pay or discharge, (b) those mortgage liens, if any, that Lessee has
agreed in writing to accept and to take title subject to, (c) those liens and
encumbrances subject to which the Leased Property was conveyed to Lessor,
(d) encumbrances, easements, licenses or rights of way required to be imposed on
the Leased Property under Section 7.3, and (e) any other encumbrances permitted
to be imposed on the Leased Property under the provisions of Article XXXIV that
are assumable at no cost to Lessee or to which Lessee may take subject without
cost to Lessee. The difference between the applicable purchase price and the
total of the encumbrances assumed or taken subject to shall be paid in cash to
Lessor or as Lessor may direct, in federal or other immediately available funds,
except as otherwise mutually agreed by Lessor and Lessee. All expenses of such
conveyance, including, without limitation, the cost of title examination or
title insurance, if desired by Lessee, Lessee’s attorneys’ fees incurred in
connection with such conveyance and release, and transfer taxes and recording
fees, shall be paid by Lessee. Lessor shall pay its attorney’s fees.

ARTICLE XIX

Section 19.1. REIT Requirements.

(a) Lessee understands that, in order for Highland Hospitality Corporation to
qualify as a REIT, the following requirements (the “REIT Requirements”) must be
satisfied:

(i) Personal Property Limitation. Anything contained in this Lease to the
contrary notwithstanding, the average of the fair market values of the items of
personal property that are leased to Lessee under this Lease at the beginning
and at the end of any Fiscal Year shall not exceed fifteen percent (15%) of the
average of the aggregate fair market values of the Leased Property at the
beginning and at the end of such Fiscal Year.

 

46



--------------------------------------------------------------------------------

(ii) Sublease Rent Limitation. Anything contained in this Lease to the contrary
notwithstanding, Lessee shall not sublet the Leased Property on any basis such
that the rental or other amounts to be paid by the sublessee thereunder would be
based, in whole or in part, on either (a) the net income or profits derived by
the business activities of any Person, or (b) any other formula such that any
portion of the Rent would fail to qualify as “rents from real property” within
the meaning of Section 856(d) of the Code, or any similar or successor provision
thereto.

(iii) Sublease Tenant Limitation. Anything contained in this Lease to the
contrary notwithstanding, Lessee shall not, without the prior written approval
of the Lessor, sublease the Leased Property to any Person in which Highland
Hospitality Corporation owns, directly or indirectly, a ten percent (10%) or
greater interest, within the meaning of Section 856(d)(2)(B) of the Code, or any
similar or successor provisions thereto.

(iv) TRS Election. Lessee either has made an election, together with Highland
Hospitality Corporation, to be and operates as a “taxable REIT subsidiary” of
Highland Hospitality Corporation within the meaning of Section 856(1) of the
Code, or is an entity that is a corporation (or is treated as a corporation for
federal income tax purposes) and more than thirty-five percent (35%) of the
voting power or value of whose securities is owned by an entity that has made an
election, together with Highland Hospitality Corporation, to be and operates as
a “taxable REIT subsidiary” of Highland Hospitality Corporation within the
meaning of Section 856(1) of the Code.

(v) Lessee shall not (A) directly or indirectly operate or manage a “lodging
facility” within the meaning of Section 856(d)(9)(D)(ii) of the Code or a
“health care facility” within the meaning of Section 856(e)(6)(D)(ii) of the
Code or (B) directly or indirectly provide to any other person (under a
franchise, license, or otherwise) rights to any brand name under which any
lodging facility or health care facility is operated; provided, however, that
Lessee may provide such rights to a Manager (as defined in Section 19.3 hereof)
to operate or manage a lodging facility as long as such rights are held by
Lessee as a franchisee, licensee, or in a similar capacity and such lodging
facility is either owned by Lessee or is leased to Lessee by Lessor or one of
its Affiliates.

(vi) Lessee shall not allow any wagering activities to be conducted at, or in
connection with the Leased Property.

(vii) Lessee shall not allow any amenities or facilities to be provided at the
Leased Property unless such amenities and facilities are customary for other
properties of a comparable size and class owned by Unrelated Persons.

(b) Lessee agrees, and agrees to use its best efforts to cause its Affiliates,
to use its best efforts to permit the REIT Requirements to be satisfied and to
cooperate in good faith with Highland Hospitality Corporation and Lessor to
ensure that the REIT Requirements are satisfied. Lessee agrees, and agrees to
use reasonable efforts to cause its Affiliates, upon request by Highland
Hospitality Corporation, and, where appropriate, at Highland Hospitality

 

47



--------------------------------------------------------------------------------

Corporation’s expense, to take reasonable action necessary to ensure compliance
with the REIT Requirements. Immediately after becoming aware that the REIT
Requirements are not, or will not be, satisfied, Lessee shall notify, or use
reasonable efforts to cause its Affiliates to notify, Highland Hospitality
Corporation of such noncompliance.

(c) The REIT Requirements are intended to ensure that the Rent qualifies as
“rents from real property” within the meaning of Section 856(d) of the Code, or
any similar or successor provisions thereto, and shall be interpreted in a
manner consistent with such intent.

Section 19.2. Lessee Officer and Employee Limitation.

Anything contained in this Lease to the contrary notwithstanding, none of the
officers or employees of Lessee or any entity in which Lessee has a direct or
indirect ownership interest (a “Lessee-Owned Entity”) shall be officers or
employees of a Manager (or any Person who operates or manages the Leased
Property) or any entity in which the Manager (or such Person) has a direct or
indirect ownership interest (a “Manager-Owned Entity”). In addition, if a Person
serves as both (a) a director of Lessee or any Lessee-Owned Entity and (b) a
director and officer (or employee) of Manager (or any Person who operates or
manages the Leased Property) or any Manager-Owned Entity, that Person shall not
receive any compensation for servicing as a director of Lessee or any
Lessee-Owned Entity. If a person serves as both (a) a director of Manager (or
any Person who operates or manages the Leased Property) or any Manager-Owned
Entity and (b) a director and officer (or employee) of Lessee or any
Lessee-Owned Entity, that Person shall not receive any compensation for serving
as a director of Manager or any Manager-Owned Entity.

Section 19.3. Management Agreement.

Lessee agrees that, in order to comply with certain of the REIT Requirements, it
will, at all times during the Term, cause the Leased Property to be operated and
managed by a manager that is an Eligible Independent Contractor (“Manager”).
Effective as of the Commencement Date, Lessee shall have entered into or assumed
a Management Agreement and Lessee shall provide Lessor with an executed copy
thereof. Lessee may not amend, modify, or terminate the Management Agreement in
any respect or change the Manager without the prior written consent of Lessor.
Lessee also shall provide Lessor with copies of any amendments or modifications
to the Management Agreement which are entered into from time to time or any
other management agreement. Lessor shall have the right to approve in advance
any Manager.

ARTICLE XX

Section 20.1. Holding Over.

If Lessee for any reason remains in possession of the Leased Property after the
expiration or earlier termination of the Term, such possession shall be as a
tenant at sufferance during which time Lessee shall pay as rental each month
150% the aggregate of (a) one-twelfth of the aggregate Base Rent and Percentage
Rent payable with respect to the last Fiscal Year of the Term with respect to
such Leased Property, (b) all Additional Charges accruing during the

 

48



--------------------------------------------------------------------------------

applicable month and (c) all other sums, if any, payable by Lessee under this
Lease with respect to the Leased Property. During such period, Lessee shall be
obligated to perform and observe all of the terms, covenants and conditions of
this Lease, but shall have no rights hereunder other than the right, to the
extent given by law to tenancies at sufferance, to continue its occupancy and
use of the Leased Property. Nothing contained herein shall constitute the
consent, express or implied, of Lessor to the holding over of Lessee after the
expiration or earlier termination of this Lease.

ARTICLE XXI

Section 21.1. Abatement of Rent.

Except in the event of a constructive eviction of Lessee from the Leased
Property for any reason other than an Event of Default or as expressly provided
in this Lease, Lessee shall not be entitled to any abatement of Rent.

ARTICLE XXII

Section 22.1. Indemnification.

Notwithstanding the existence of any insurance, and without regard to the policy
limits of any such insurance or self-insurance, but subject to Section 16.4 and
Article VIII, Lessee will protect, indemnify, hold harmless and defend Lessor
from and against all liabilities, obligations, claims, damages, penalties,
causes of action, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses), to the extent permitted by law, imposed upon or
incurred by or asserted against Lessor Indemnified Parties by reason of: (a) any
accident, injury to or death of persons or loss of or damage to property
occurring on or about the Leased Property or adjoining sidewalks, including
without limitation any claims under liquor liability, “dram shop” or similar
laws, (b) any present or future use, misuse, non-use, management, maintenance or
repair by Lessee or any of its agents, employees or invitees of the Leased
Property or Lessee’s Personal Property or any litigation, proceeding or claim by
governmental entities or other third parties to which a Lessor Indemnified Party
is made a party or participant related to such use, misuse, non-use, management,
maintenance, or repair thereof by Lessee or any of its agents, employees or
invitees, including any failure of Lessee or any of its agents, employees or
invitees to perform any obligations under this Lease or imposed by applicable
law (other than arising out of Condemnation proceedings), (c) any Impositions
that are the obligations of Lessee pursuant to the applicable provisions of this
Lease, (d) any failure on the part of Lessee to perform or comply with any of
the terms of this Lease, and (e) the non-performance of any of the terms and
provisions of any and all existing and future subleases of the Leased Property
to be performed by the landlord thereunder.

Without limiting the generality of the foregoing paragraph, Lessee shall
indemnify, save harmless and defend Lessor Indemnified Parties (including, but
not limited to, any Lessor Indemnified Party that is a guarantor of the
Franchise Agreement) from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including, but not

 

49



--------------------------------------------------------------------------------

limited to, transfer fees and termination fees) imposed upon or incurred by or
asserted against Lessor Indemnified Parties under or with respect to the
Franchise Agreement which arises as a result of (a) any default by Lessee under
the terms of this Lease; or (b) any default by Lessee under the Franchise
Agreement unless such default is a result of Lessor’s default under this Lease.

Lessor shall indemnify, save harmless and defend Lessee Indemnified Parties from
and against all liabilities, obligations, claims, damages, penalties, causes of
action, costs and expenses imposed upon or incurred by or asserted against
Lessee Indemnified Parties as a result of (a) the gross negligence or willful
misconduct of Lessor arising in connection with this Lease; (b) any failure on
the part of Lessor to perform or comply with any of the terms of this Lease;
(c) the failure by Lessor to make capital improvements required in this Lease or
to comply with applicable Legal Requirements or any requirements imposed by the
franchisor in accordance with the Franchise Agreement or necessary to maintain
the safety or structural soundness of the Leased Property; (d) any condition
existing on the Leased Property at the Commencement Date; and (e) all events
occurring prior to the Commencement Date and subsequent to the expiration or
termination of this Lease.

Without limiting the generality of the foregoing paragraph, Lessor shall
indemnify, save harmless and defend Lessee Indemnified Parties (including, but
not limited to, any Lessee Indemnified Party that is a guarantor of the
Franchise Agreement) from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs and expenses (including, but not
limited to, transfer fees and termination fees) imposed upon or incurred by or
asserted against Lessee Indemnified Parties under or with respect to the
Franchise Agreement which arises as a result of (a) any default by Lessor under
the terms of this Lease; (b) the sale by Lessor of the Leased Property or any
interest of Lessor in the Leased Property; (c) the failure by Lessor to make
capital improvements required to comply with applicable Legal Requirements or
any requirements imposed by the franchisor in accordance with the Franchise
Agreement or necessary to maintain the safety or structural soundness of the
Leased Property; or (d) any act or omission of any person that acquires the
Leased Property or any interest of Lesser in the Leased Property.

Any amounts that become payable by an Indemnifying Party under this
Section shall be paid within ten (10) days after liability therefor on the part
of the Indemnifying Party is determined by litigation or otherwise, and if not
timely paid, shall bear a late charge (to the extent permitted by law) at the
Overdue Rate from the date of such determination to the date of payment. An
Indemnifying Party, at its expense, shall contest, resist and defend any such
claim, action or proceeding asserted or instituted against the Indemnified
Party. The Indemnified Party, at its expense, shall be entitled to participate
in any such claim, action, or proceeding, and the Indemnifying Party may not
compromise or otherwise dispose of the same without the consent of the
Indemnified Party, which may not be unreasonably withheld. Nothing herein shall
be construed as indemnifying a Lessor Indemnified Party against its own grossly
negligent acts or omissions or willful misconduct.

Lessee’s or Lessor’s liability for a breach of the provisions of this Article
shall survive any termination of this Lease.

 

50



--------------------------------------------------------------------------------

ARTICLE XXIII

Section 23.1. Subletting and Assignment.

Subject to the provisions of Article XIX and Section 23.2 and any other express
conditions or limitations set forth herein, Lessee may, but only with the
consent of Lessor, which consent may be withheld in Lessor’s sole discretion,
(a) assign this Lease with respect to the Leased Property or sublet all or any
part of the Leased Property or (b) sublet any retail or restaurant portion of
the Leased Improvements with respect to the Leased Property in the normal course
of the Primary Intended Use; provided that any subletting to any party other
than an Affiliate of Lessee shall not individually as to any one such
subletting, or in the aggregate, materially diminish the actual or potential
Percentage Rent payable with respect to the Leased Property under this Lease. In
the case of a subletting, the sublessee shall comply with the provisions of
Section 23.2, and in the case of an assignment, the assignee shall assume in
writing and agree to keep and perform all of the terms of this Lease on the part
of Lessee to be kept and performed and shall be, and become, jointly and
severally liable with Lessee for the performance thereof. Notwithstanding the
above, Lessee may assign the Lease to an Affiliate with respect to the Leased
Property without the consent of Lessor; provided that any such assignee assumes
in writing and agrees to keep and perform all of the terms of the Lease on the
part of Lessee to be kept and performed and shall be and become jointly and
severally liable with Lessee for the performance thereof. In case of either an
assignment or subletting made during the Term, Lessee shall remain primarily
liable, as principal rather than as surety, for the prompt payment of the Rent
and for the performance and observance of all of the covenants and conditions to
be performed by Lessee hereunder. An original counterpart of each such sublease
and assignment and assumption, duly executed by Lessee and such sublessee or
assignee, as the case may be, in form and substance satisfactory to Lessor,
shall be delivered promptly to Lessor.

Section 23.2. Subordination and Attornment.

Lessee shall insert in each sublease permitted under Section 23.1 provisions to
the effect that (a) such sublease is subject and subordinate to all of the terms
and provisions of this Lease and to the rights of Lessor hereunder (if Lessor
executes a non-disturbance agreement with respect thereto), (b) if this Lease
terminates before the expiration of such sublease, the sublessee thereunder
will, at Lessor’s option, attorn to Lessor and waive any right the sublessee may
have to terminate the sublease or to surrender possession thereunder as a result
of the termination of this Lease, and (c) if the sublessee receives a written
Notice from Lessor or Lessor’s assignees, if any, stating that an uncured Event
of Default exists under this Lease, the sublessee shall thereafter be obligated
to pay all rentals accruing under said sublease directly to the party giving
such Notice, or as such party may direct. All rentals received from the
sublessee by Lessor or Lessor’s assignees, if any, as the case may be, shall be
credited against the amounts owing by Lessee under this Lease.

 

51



--------------------------------------------------------------------------------

ARTICLE XXIV

Section 24.1. Officer’s Certificates; Financing Statements; Lessor’s Estoppel
Certificates and Covenants.

(a) At any time and from time to time upon not less than 10 days’ Notice by
Lessor, Lessee will furnish to Lessor an Officer’s Certificate certifying that
this Lease is unmodified and in full force and effect (or that this Lease is in
full force and effect as modified and setting forth the modifications), the date
to which the Rent has been paid, whether to the knowledge of Lessee there is any
existing default or Event of Default hereunder by Lessor or Lessee, and such
other information as may be reasonably requested by Lessor. Any such certificate
furnished pursuant to this Section may be relied upon by Lessor, any lender and
any prospective purchaser of the Leased Property.

(b) Upon the request of Lessor, Lessee will furnish the following statements to
Lessor:

(i) with reasonable promptness, such information respecting the financial
condition and affairs of Lessee including financial statements, as Lessor may
reasonably request from time to time; and

(ii) the most recent Consolidated Financials of Lessee within 45 days after each
quarter of any Fiscal Year (or, in the case of the final quarter in any Fiscal
Year, the most recent Consolidated Financials of Lessee within 90 days).

(c) At any time and from time to time upon not less than 10 days’ Notice by
Lessee, Lessor will furnish to Lessee or to any person designated by Lessee an
estoppel certificate certifying that this Lease is unmodified and in full force
and effect (or that this Lease is in full force and effect as modified and
setting forth the modifications), the date to which Rent has been paid, whether
to the knowledge of Lessor there is any existing default or Event of Default on
Lessee’s part hereunder, and such other information as may be reasonably
requested by Lessee.

ARTICLE XXV

Section 25.1. Lessor’s Right to Inspect.

Lessee shall permit Lessor and its authorized representatives as frequently as
reasonably requested by Lessor to inspect the Leased Property and Lessee’s
accounts and records pertaining thereto and make copies thereof, during usual
business hours upon reasonable advance Notice, subject only to any business
confidentiality requirements reasonably requested by Lessee.

 

52



--------------------------------------------------------------------------------

ARTICLE XXVI

Section 26.1. No Waiver.

No failure by Lessor or Lessee to insist upon the strict performance of any term
hereof or to exercise any right, power or remedy consequent upon a breach
thereof, and no acceptance of full or partial payment of Rent during the
continuance of any such breach, shall constitute a waiver of any such breach or
of any such term. To the extent permitted by law, no waiver of any breach shall
affect or alter this Lease, which shall continue in full force and effect with
respect to any other then existing or subsequent breach.

ARTICLE XXVII

Section 27.1. Remedies Cumulative.

To the extent permitted by law, each legal, equitable or contractual right,
power and remedy of Lessor or Lessee now or hereafter provided either in this
Lease or by statute or otherwise shall be cumulative and concurrent and shall be
in addition to every other right, power and remedy and the exercise or beginning
of the exercise by Lessor or Lessee of any one or more of such rights, powers
and remedies shall not preclude the simultaneous or subsequent exercise by
Lessor or Lessee of any or all of such other rights, powers and remedies.

ARTICLE XXVIII

Section 28.1. Acceptance of Surrender.

No surrender to Lessor of this Lease or of the Leased Property or any part
thereof, or of any interest therein, shall be valid or effective unless agreed
to and accepted in writing by Lessor and no act by Lessor or any representative
or agent of Lessor, other than such a written acceptance by Lessor, shall
constitute an acceptance of any such surrender.

ARTICLE XXIX

Section 29.1. No Merger of Title.

There shall be no merger of this Lease or of the leasehold estate created hereby
by reason of the fact that the same person or entity may acquire, own or hold,
directly or indirectly: (a) this Lease or the leasehold estate created hereby or
any interest in this Lease or such leasehold estate and (b) the fee estate in
the Leased Property.

 

53



--------------------------------------------------------------------------------

ARTICLE XXX

Section 30.1. Conveyance by Lessor.

If Lessor or any successor owner of the Leased Property conveys the Leased
Property in accordance with the terms hereof other than as security for a debt,
and the grantee or transferee of the Leased Property expressly assumes all
obligations of Lessor hereunder arising or accruing from and after the date of
such conveyance or transfer, Lessor or such successor owner, as the case may be,
shall thereupon be released from all future liabilities and obligations of
Lessor under this Lease arising or accruing from and after the date of such
conveyance or other transfer as to the Leased Property and all such future
liabilities and obligations shall thereupon be binding upon the new owner.

Section 30.2. Other Interests.

This Lease and Lessee’s interest hereunder shall at all times be subject and
subordinate to the lien and security title of any deeds to secure debt, deeds of
trust, mortgages, or other interests heretofore or hereafter granted by Lessor
or which otherwise encumber or affect the Leased Property and to any and all
advances to be made thereunder and to all renewals, modifications,
consolidations, replacements, substitutions, and extensions thereof (all of
which are herein called the “Mortgage”); provided, however, that with respect to
any Mortgage hereinafter granted, such subordination is conditioned upon
delivery to Lessee of a non-disturbance agreement which provides that Lessee
shall not be disturbed in its possession of the Leased Property hereunder
following a foreclosure of such Mortgage and that the holder of such Mortgage or
the purchaser at a foreclosure sale shall perform all obligations of Lessor
under this Lease. In confirmation of such subordination, however, Lessee shall,
at Lessor’s request, promptly execute, acknowledge and deliver any instrument
which may be required to evidence subordination to any Mortgage and to the
holder thereof. In the event of Lessee’s failure to deliver such subordination
and if the Mortgage does not change any term of the Lease, Lessor may, in
addition to any other remedies for breach of covenant hereunder, execute,
acknowledge, and deliver the instrument as the agent or attorney-in-fact of
Lessee, and Lessee hereby irrevocably constitutes Lessor its attorney-in-fact
for such purpose, Lessee acknowledging that the appointment is coupled with an
interest and is irrevocable. Lessee hereby waives and releases any claim it
might have against Lessor or any other party for any actions lawfully taken by
the holder of any Mortgage.

ARTICLE XXXI

Section 31.1. Quiet Enjoyment.

So long as Lessee pays all Rent as the same becomes due and complies with all of
the terms of this Lease and performs its obligations hereunder, in each case
within the applicable grace periods, if any, Lessee shall peaceably and quietly
have, hold and enjoy the Leased Property for the Term hereof, free of any claim
or other action by Lessor or anyone claiming by, through or under Lessor, but
subject to all liens and encumbrances subject to which the Leased Property was
conveyed to Lessor or hereafter consented to by Lessee or provided for herein.
Notwithstanding the foregoing, Lessee shall have the right by separate and
independent action to pursue any claim it may have against Lessor as a result of
a breach by Lessor of the covenant of quiet enjoyment contained in this Section.

 

54



--------------------------------------------------------------------------------

ARTICLE XXXII

Section 32.1. Notices.

All notices, demands, requests, consents approvals and other communications
(“Notice” or “Notices”) hereunder shall be in writing and (i) personally served
or, (ii) mailed by registered or certified mail, return receipt requested and
postage prepaid or, (iii) sent by trackable overnight nationally recognized
courier service, next business day delivery or, (iv) via facsimile, provided
(i), (ii) or (iii) are also utilized), if to Lessee or Lessor c/o Highland
Hospitality Corporation, 8405 Greensboro Drive, Suite 500, McLean, Virginia
22102, Attention: President and CEO, facsimile number: (703) 336-4905, with a
copy to General Counsel., 8405 Greensboro Drive, Suite 500, McLean, Virginia
22102, facsimile number: (703) 336-4910. Personally delivered Notice shall be
effective upon receipt, Notice given by mail shall be complete at the time of
deposit in the U.S. Mail system, Notice given by trackable overnight nationally
recognized courier service, next business day delivery shall be complete at the
time of deposit with such courier service, and Notice given by facsimile shall
be complete at the time evidenced by the printed verification thereof, provided
one of the other methods is also utilized, but any prescribed period of Notice
and any right or duty to do any act or make any response within any prescribed
period or on a date certain after the service of such Notice given by mail shall
be extended five days.

ARTICLE XXXIII

Section 33.1. Appraisers.

If it becomes necessary to determine the Fair Market Value of Lessee’s leasehold
interest in the Leased Property or of any other real property or the Fair Market
Rental of the Leased Property for any purpose of this Lease, the party required
or permitted to give Notice of such required determination shall include in the
Notice the name of a person selected to act as appraiser on its behalf. Within
10 days after Notice, Lessor (or Lessee, as the case may be) shall by Notice to
Lessee (or Lessor, as the case may be) appoint a second person as appraiser on
its behalf. The appraisers thus appointed, each of whom must be a member of the
American Institute of Real Estate Appraisers (or any successor organization
thereto) with at least five years experience in the State appraising property
similar to the subject property, shall, within 45 days after the date of the
Notice appointing the first appraiser, proceed to determine, as applicable, the
Fair Market Value of the subject property or the Fair Market Rental of the
Leased Property as of the relevant date (giving effect to the impact, if any, of
inflation from the date of their decision to the relevant date); provided,
however, that if only one appraiser shall have been so appointed, then the
determination of such appraiser shall be final and binding upon the parties. If
Lessee’s leasehold interest in the Leased Property is the subject property, to
the extent consistent with sound appraisal practice as then existing at the time
of any such appraisal, such appraisal shall be made on a basis consistent with
the basis on which the Leased Property was appraised for

 

55



--------------------------------------------------------------------------------

purposes of determining its Fair Market Value at the time the Leased Property
was acquired by Lessor. If two appraisers are appointed and if the difference
between the amounts so determined does not exceed 5% of the lesser of such
amounts, then the Fair Market Value or Fair Market Rental shall be an amount
equal to 50% of the sum of the amounts so determined. If the difference between
the amounts so determined exceeds 5% of the lesser of such amounts, then such
two appraisers shall have 20 days to appoint a third appraiser. If no such
appraiser shall have been appointed within such 20 days or within 90 days of the
original request for a determination of Fair Market Value or Fair Market Rental,
whichever is earlier, either Lessor or Lessee may apply to any court having
jurisdiction to have such appointment made by such court. Any appraiser
appointed by the original appraisers or by such court shall be instructed to
determine the Fair Market Value or Fair Market Rental within 45 days after
appointment of such appraiser. The determination of the appraiser which differs
most in the terms of dollar amount from the determinations of the other two
appraisers shall be excluded, and 50% of the sum of the remaining two
determinations shall be final and binding upon Lessor and Lessee as the Fair
Market Value of the subject property or the Fair Market Rental of the Leased
Property, as the case may be. This provision for determining by appraisal shall
be specifically enforceable to the extent such remedy is available under
applicable law, and any determination hereunder shall be final and binding upon
the parties except as otherwise provided by applicable law. Lessor and Lessee
shall each pay the fees and expenses of the appraiser appointed by it and each
shall pay one-half of the fees and expenses of the third appraiser and one-half
of all other costs and expenses incurred in connection with each appraisal.

ARTICLE XXXIV

Section 34.1. Lessor May Grant Liens.

Without the consent of Lessee, Lessor may, subject to the terms and conditions
set forth below in this Article XXXIV, from time to time, directly or
indirectly, create or otherwise cause to exist any lien, encumbrance or title
retention agreement (“Encumbrance”) upon the Leased Property, or any portion
thereof or interest therein, whether to secure any borrowing or other means of
financing or refinancing. Any such Encumbrance may (a) contain the right to
prepay (whether or not subject to a prepayment penalty); (b) provide that it is
subject to the rights of Lessee under this Lease and (c) contain the Agreement
by the holder of the Encumbrance that it will (1) give Lessee the same notice,
if any, given to Lessor of any default or acceleration of any obligation
underlying any such Encumbrance or any sale in foreclosure under such
Encumbrance, (2) permit Lessee to cure any such default on Lessor’s behalf
within any applicable cure period, and Lessee shall be reimbursed by Lessor for
any and all costs incurred in effecting such cure, including without limitation
out-of-pocket costs incurred to effect any such cure (including reasonable
attorneys’ fees) and (3) permit Lessee to appear by its representative and to
bid at any sale in foreclosure made with respect to any such Encumbrance. Upon
the request of Lessor, Lessee shall subordinate this Lease to the lien of a new
mortgage on the Leased Property, on the condition that the proposed mortgagee
executes a non-disturbance agreement recognizing this Lease, and agreeing, for
itself and its successors and assigns, to comply with the provisions of this
Article XXXIV.

 

56



--------------------------------------------------------------------------------

Section 34.2. Lessee’s Right to Cure.

Subject to the provisions of Section 34.3, if Lessor breaches any covenant to be
performed by it under this Lease, Lessee, after Notice to and demand upon
Lessor, without waiving or releasing any obligation hereunder, and in addition
to all other remedies available to Lessee, may (but shall be under no obligation
at any time thereafter to) make such payment or perform such act for the account
and at the expense of Lessor. All sums so paid by Lessee and all costs and
expenses (including, without limitation, reasonable attorneys’ fees) so
incurred, together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid or incurred by Lessee, shall be paid by
Lessor to Lessee on demand or, following entry of a final, nonappealable
judgment against Lessor for such sums, may be offset by Lessee against the Base
Rent payments next accruing or coming due. The rights of Lessee hereunder to
cure and to secure payment from Lessor in accordance with this Section 34.2
shall survive the termination of this Lease with respect to the related Leased
Property.

Section 34.3. Breach by Lessor.

It shall be a breach of this Lease if Lessor fails to observe or perform any
term, covenant or condition of this Lease on its part to be performed and such
failure continues for a period of 30 days after Notice thereof from Lessee,
unless such failure cannot with due diligence be cured within a period of 30
days, in which case such failure shall not be deemed to continue if Lessor,
within such 30-day period, proceeds promptly and with due diligence to cure the
failure and diligently completes the curing thereof. The time within which
Lessor shall be obligated to cure any such failure also shall be subject to
extension of time due to the occurrence of Force Majeure. If Lessor fails to
cure any such breach within the grace period described above, Lessee, without
waiving or releasing any obligations hereunder, and in addition to all other
remedies available to Lessee at law or in equity, may purchase the Leased
Property (or such portion thereof as the breach relates to) from Lessor for a
purchase price equal to the then Fair Market Value. If Lessee elects to purchase
the Leased Property (or portion thereof), it shall deliver a Notice thereof to
Lessor specifying a settlement date to occur not less than 90 days subsequent to
the date of such Notice on which it shall purchase the Leased Property (or
portion thereof), and the same shall be thereupon conveyed in accordance with
the provisions of Article XVIII.

ARTICLE XXXV

Section 35.1. Miscellaneous.

Anything contained in this Lease to the contrary notwithstanding, all claims
against, and liabilities of, Lessee or Lessor arising prior to any date of
termination of this Lease shall survive such termination. If any term or
provision of this Lease or any application thereof is invalid or unenforceable,
the remainder of this Lease and any other application of such term or provisions
shall not be affected thereby. If any late charges or any interest rate provided
for in any provision of this Lease are based upon a rate in excess of the
maximum rate permitted by applicable law, the parties agree that such charges
shall be fixed at the maximum permissible rate. Neither this Lease nor any
provision hereof may be changed, waived, discharged or

 

57



--------------------------------------------------------------------------------

terminated except by a written instrument in recordable form signed by Lessor
and Lessee. All the terms and provisions of this Lease shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. The headings in this Lease are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof. This Lease shall be
governed by and construed in accordance with the laws of the State, but not
including its conflicts of laws or rules.

Section 35.2. Transition Procedures.

Upon the expiration or termination of the Term, for whatever reason, Lessor and
Lessee shall do the following (and the provisions of this Section 35.2 shall
survive the expiration or termination of this Lease until they have been fully
performed) and, in general, shall cooperate in good faith to effect an orderly
transition of the management and/or lease of the Hotel.

(a) Transfer of Licenses. Upon the expiration or earlier termination of the
Term, Lessee shall use commercially reasonable efforts (i) to transfer to Lessor
or Lessor’s nominee all licenses, operating permits and other governmental
authorizations and all contracts, including contracts with governmental or
quasi-governmental entities, that may be necessary for the operation of the
Hotel (collectively, “Licenses”), or (ii) if such transfer is prohibited by law
or Lessor otherwise elects, to cooperate with Lessor or Lessor’s nominee in
connection with the processing by Lessor or Lessor’s nominee of any applications
for, all Licenses; provided, in either case, that the costs and expenses of any
such transfer or the processing of any such application shall be paid by Lessor
or Lessor’s nominee.

(b) Leases and Concessions. Lessee shall assign to Lessor or Lessor’s nominee
simultaneously with the termination of this Lease, and the assignee shall assume
all leases and concession agreements in effect with respect to the Hotel then in
Lessee’s name.

(c) Books and Records. All books and records for the Hotel kept by Lessee
pursuant to Section 3.7 shall be delivered promptly to Lessor or Lessor’s
nominee, simultaneously with the termination of this Lease, but such books and
records shall thereafter be available to Lessee at all reasonable times for
inspection, audit, examination, and transcription for a period of one (1) year
and Lessee may retain (on a confidential basis) copies or computer records
thereof.

Section 35.3. Waiver of Presentment, etc.

Lessee waives all presentments, demands for payment and for performance, notices
of nonperformance, protests, notices of protest, notices of dishonor, and
notices of acceptance and waives all notices of the existence, creation, or
incurring of new or additional obligations, except as expressly granted herein.

 

58



--------------------------------------------------------------------------------

ARTICLE XXXVI

Section 36.1. Memorandum of Lease.

Lessor and Lessee shall promptly upon the request of either enter into a short
form memorandum of this Lease, in form suitable for recording under the laws of
the State in which reference to this Lease, and all options contained herein,
shall be made. The party requesting such memorandum of this Lease shall pay all
costs and expenses of recording such memorandum, including any real estate
excise transfer or sales tax that may be due and payable in conjunction with
recording such memorandum.

ARTICLE XXXVII

Section 37.1. Compliance with Franchise Agreement.

Lessor will pay any costs and expenses in connection with the assignment of any
existing Franchise Agreement to Lessee or to obtain a new Franchise Agreement.
Lessee shall comply in every respect with the provisions of the Franchise
Agreement so as to avoid any default thereunder during the term of this Lease,
except to the extent such compliance is an obligation of Lessor pursuant to the
terms of this Lease. Lessee shall not terminate, extend, modify or enter into
any Franchise Agreement without in each instance first obtaining Lessor’s prior
written consent, not to be unreasonably withheld. Lessor and Lessee agree to
cooperate fully with each other in the event it becomes necessary to obtain a
Franchise Agreement extension or modification or a new franchise for the Leased
Property. If a Franchise Agreement expires prior to the expiration of the Term
for the related Leased Property, Lessee, with the prior approval of Lessor,
shall use its good faith efforts to obtain a new franchise license for the
Leased Property, together with a comfort letter in favor of Lessor in form
reasonably acceptable to Lessor.

ARTICLE XXXVIII

[Intentionally Left Blank]

ARTICLE XXXIX

Section 39.1. Arbitration.

Except as otherwise expressly provided, in the event a dispute should arise
concerning the interpretation or application of any of the provisions of this
Lease, the parties agree that the dispute shall be submitted to arbitration of
the American Arbitration Association under its then prevailing rules, except as
modified by this Article XXXIX. The Arbitration Tribunal shall be formed of
three (3) Arbitrators each of which shall have at least five (5) years’
experience in hotel operation, management or ownership, one (1) to be appointed
by each of Lessor and Lessee and the third (3rd) to be appointed by the American
Arbitration Association. The arbitration

 

59



--------------------------------------------------------------------------------

shall take place in the county in which the Leased Property is located and shall
be conducted in the English language. The arbitration award shall be final and
binding upon the parties hereto and subject to no appeal, and shall deal with
the question of costs of arbitration and all matters related thereto. Judgment
upon the award rendered may be entered into any court having jurisdiction, or
applications may be made to such court for an order of enforcement. Any
arbitration under this Article XXXIX shall be submitted within three (3) months
following the notice which triggers the arbitration, and shall be concluded
within one (1) year thereafter. In the event either of the foregoing deadlines
are missed, either party may proceed to commence a court proceeding to resolve
the dispute.

ARTICLE XL

Section 40.1. Sale and Termination of Lease.

In the event Lessor enters into a contract to sell its interest in the Leased
Property, Lessor may terminate this Lease by giving thirty (30) days prior
Notice to Lessee, and then, as of the closing of such sale, this Lease shall
terminate and be of no further force and effect except as to any obligations
existing as of such date that survive termination of this Lease, and all Rent
shall be adjusted as of such date. As compensation for the early termination of
Lessee’s leasehold estate hereunder, Lessor shall, at Lessor’s election:

(a) pay to Lessee a termination payment equal to the Fair Market Value of
Lessee’s leasehold estate in the Hotel (a “Termination Payment”), which
Termination Payment shall be paid by Lessor to Lessee within eighteen
(18) months after the termination of this Lease; or

(b) within eighteen (18) months after termination of this Lease, offer to lease
to Lessee, or cause Lessee to be offered the opportunity to lease, one or more
substitute hotel facilities comparable to the Hotel (i.e., comparable market and
substantially similar class, quality and condition of property) pursuant to one
or more leases (“Substitute Leases”) that would create for Lessee leasehold
estates that have an aggregate Fair Market Value of no less than the Termination
Payment that otherwise would be payable with respect to the Fair Market Value of
Lessee’s leasehold estate in the Hotel.

In the event Lessor subsequently elects and complies with the option described
in (b) above, the Substitute Leases shall not take into account the amount of
the Termination Payment accrued to the date the Substitute Leases are entered
into and Lessor shall have no further responsibility or obligation with respect
to the Termination Payment. If Lessor elects and complies with the option
described in (b) above, regardless of whether Lessee enters into any of the
Substitute Leases, Lessor shall have no further obligations to Lessee with
respect to compensation for the early termination of this Lease.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease under seal by their
duly authorized officers as of the date first above written.

 

LESSOR                                       
                                      ,

a                                         
                                         

By:  

 

Printed Name:  

 

Title:  

 

LESSEE                                       
                                      , a
                                                                                
  By:  

 

Printed Name:  

 

Title:  

 

 

61



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTIONS

[Attached]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

[TERM]

[COMMENCEMENT DATE]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

THIS IS A EXCEL DOCUMENT

 

C-1